19-23649-rdd   Doc 74-1   Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit A
                                    Pg 1 of 41




                           EXHIBIT A




                                      1
                    19-23649-rdd       Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                               Pg 2 of 41
Exhibit A


                                                Underlying Plaintiff(s)                                                            Court /
             Type              State                (Last, First)                          Case Name                             Case Number
State Actions
1.     AG            Alabama              The State of Alabama                   The State of Alabama v. Purdue       Cir. Ct. Montgomery Cnty.
                                                                                 Pharma L.P., et al.                  03-CV-2019-901174
2.    AG             Alaska               State of Alaska                        State of Alaska v. Purdue            Super. Ct. AK, 3rd Jud. Dist.
                                                                                 Pharma L.P., et al.                  3AN-17-09966
3.    AG             Arizona              State of Arizona, ex rel. Mark         State of Arizona, ex rel. Mark       Super. Ct. Pima Cnty.
                                          Brnovich, Attorney General             Brnovich, Attorney General v.        C20072471
                                                                                 Purdue Pharma L.P., et al.
4.    AG             Arizona              State of Arizona, ex rel. Mark         State of Arizona, ex rel. Mark       U.S. Supreme Court
                                          Brnovich, Attorney General             Brnovich, Attorney General v.        No. 22O151
                                                                                 Purdue Pharma L.P., et al.
5.    AG             Arkansas             State of Arkansas, ex rel. Leslie      State of Arkansas, ex rel. Leslie    Cir. Ct. Pulaski Cnty.
                                          Rutledge                               Rutledge v. Purdue Pharma            60CV-18-2018
                                                                                 L.P., et al.
6.    AG             California           The People of the State of             The People of the State of           Los Angeles Cnty. Super. Ct.
                                          California                             California v. Purdue Pharma          19STCV19045
                                                                                 L.P., et al.
7.    AG             Colorado             The State of Colorado ex rel. Philip   The State of Colorado ex rel.        Dist. Ct. Denver
                                          J. Weiser, Attorney General            Phil Weiser, Attorney General        2018CV33300
                                                                                 v. Purdue Pharma L.P., et al.
8.    AG             Connecticut          State of Connecticut                   State of Connecticut v. Purdue       Hartford State Super. Ct.
                                                                                 Pharma L.P., et al.                  NO. X07 HHD-CV-XX-XXXXXXX-S
9.    AG             DC                   District of Columbia                   District of Columbia v. Purdue       Super. Ct. District of Columbia
                                                                                 Pharma L.P., et al.                  2019 CA 003680 B
10.   AG             Delaware             State of Delaware, ex rel. Kathy       State of Delaware, ex rel. Kathy     Super. Ct. of Delaware
                                          Jennings                               Jennings v. Purdue Pharma L.P.,      C.A. No. N18C-01-223 MMJ
                                                                                 et al.                               (CCLD)
11.   AG             Florida              State of Florida, Office of the        State of Florida, Office of the      Cir. Ct. Pasco Cnty.
                                          Attorney General, Department of        Attorney General, Department         Case No. 2018-CA-001438
                                          Legal Affairs                          of Legal Affairs v. Purdue
                                                                                 Pharma L.P., et al.
12.   AG             Georgia              State of Georgia                       State of Georgia v. Purdue           Super. Ct. Gwinnett Cnty.
                                                                                 Pharma L.P., et al.                  19-A-00060-4
13.   AG             Guam                 Territory of Guam                      Territory of Guam v. Purdue          Super. Ct. Guam, Hagatna
                                                                                 Pharma, L.P., et al.                 CV1020-19
                  19-23649-rdd        Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                       Exhibit A
                                                              Pg 3 of 41


                                               Underlying Plaintiff(s)                                                              Court /
           Type               State                 (Last, First)                           Case Name                           Case Number
14.   AG           Hawaii                State of Hawaii, ex rel. Clare E.     State of Hawaii, ex rel. Clare E.    1st Cir. Ct. of Hawaii
                                         Connors, Attorney General             Connors, Attorney General v.         09-1-0862-06 JHA
                                                                               Purdue Pharma L.P., et al.
15.   AG           Idaho                 State of Idaho, Through Attorney      State of Idaho, Through              Ada County District Court
                                         General Lawrence G. Wasden            Attorney General Lawrence G.         CV01-19-10061
                                                                               Wasden vs. Purdue Pharma
                                                                               L.P., et al.
16.   AG           Illinois              The People of the State of Illinois   The People of the State of           Cir. Ct. Cook Cnty.
                                                                               Illinois v. Purdue Pharma L.P.,      2019-CH-04406
                                                                               et al.
17.   AG           Indiana               State of Indiana                      State of Indiana v. Purdue           Cir. / Superior Ct. Marion Cnty.
                                                                               Pharma L.P., et al.                  49D10-1811-PL-045447
18.   AG           Iowa                  State of Iowa, Thomas J. Miller,      State of Iowa, Thomas J. Miller,     Polk Cnty. Dist. Ct.
                                         Attorney General of Iowa              Attorney General of Iowa v.          EQCE 084514
                                                                               Purdue Pharma L.P., et al.
19.   AG           Kansas                State of Kansas, ex rel. Derek        State of Kansas, ex rel. Derek       Shawnee Cnty. Dist. Ct.
                                         Schmidt, Attorney General             Schmidt, Attorney General v.         2019-cv-000369
                                                                               Purdue Pharma L.P., et al.
20.   AG           Louisiana             State of LA f/k/a Louisiana Dept.     State of LA f/k/a Louisiana          19th Judicial District Court, Parish
                                         of Health                             Dept. of Health v. Purdue            of East Baton Rouge
                                                                               Pharma L.P.., et al.                 661638
21.   AG           Maine                 State of Maine                        State of Maine v. Purdue             State of Maine Kennebec County
                                                                               Pharma L.P., Purdue Pharma           Superior Court
                                                                               Inc., Richard Sackler, Jonathan      CV-19-112
                                                                               Sackler, Mortimer D.A. Sackler
                                                                               and Kathe Sackler
22.   AG           Maryland              Consumer Protection Division          Consumer Protection Division         Consumer Protection Division of the
                                         Office of the Attorney General        Office of the Attorney General       Office of the Attorney General
                                         (Md.)                                 v. Purdue Pharma L.P., et al.        (Md.) / Office of Administrative
                                                                                                                    Hearings
                                                                                                                    CPD Case No.: 311366
                                                                                                                    OAH Case No. 1923474
23.   AG           Massachusetts         Commonwealth of Massachusetts         Commonwealth of                      Super. Ct. Suffolk Cnty.
                                                                               Massachusetts v. Purdue              1884-cv-01808 (BLS2)
                                                                               Pharma L.P., et al.
24.   AG           Minnesota             State of Minnesota by its Attorney    State of Minnesota by its            4th Jud. Dist. Ct., Hennepin Cnty.
                                         General, Keith Ellison                Attorney General, Keith Ellison      Court File No. 27-CV-18-10788
                                                                               v. Purdue Pharma L.P., et al.


                                                                       2
                  19-23649-rdd      Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                            Pg 4 of 41


                                             Underlying Plaintiff(s)                                                              Court /
           Type           State                   (Last, First)                          Case Name                              Case Number
25.   AG           Mississippi         State of Mississippi                   State of Mississippi v. Purdue       Hinds Cnty.
                                                                              Pharma L.P., et al.                  25CH1:15-cv-001814
26.   AG           Missouri            State of Missouri, ex rel. Eric        State of Missouri, ex rel. Eric      Cir. Ct. St. Louis City
                                       Schmitt, in his official capacity as   Schmitt, in his official capacity    1722-CC10626
                                       Missouri Attorney General              as Missouri Attorney General v.
                                                                              Purdue Pharma L.P.
27.   AG           Montana             State of Montana                       State of Montana v. Purdue           Lewis & Clark Cty.
                                                                              Pharma L.P., et al.                  ADV-2017-949
28.   AG           Nevada              State of Nevada                        State of Nevada v. McKesson          Dist. Ct. Clark County
                                                                              Corp., et al.                        A-19-796755-B
29.   AG           New Hampshire       State of New Hampshire                 State of New Hampshire v.            Merrimack Super. Ct.
                                                                              Purdue Pharma L.P., et al.           217-2017-CV-00402
30.   AG           New Jersey          Gurbir S. Grewal, Attorney             Gurbir S. Grewal, et al. v.          Super. Ct. NJ Chancery Div., Essex
                                       General and Paul Rodriguez,            Purdue Pharma L.P., et al.           Cty.
                                       Acting Director of the New Jersey                                           ESX-C-245-17
                                       Division of Consumer Affairs
31.   AG           New Mexico          State of New Mexico, ex rel.,          State of New Mexico, ex rel.,        Santa Fe Dist.
                                       Hector Balderas, Attorney General      Hector Balderas, Attorney            D-101-CV-201702541
                                                                              General v. Purdue Pharma L.P.,
                                                                              et al.
32.   AG           New York            The People of the State of New         The People of the State of New       Sup. Ct. Suffolk Cnty.
                                       York, by Letitia James, Attorney       York, by Letitia James,              400016/2018
                                       General of the State of New York       Attorney General of the State of
                                                                              New York v. Purdue Pharma
                                                                              L.P., et al.
33.   AG           North Carolina      State of North Carolina, ex rel.       State of North Carolina, ex rel.     Super. Ct. Wake Cnty.
                                       Joshua H. Stein, Attorney General      Joshua H. Stein, Attorney            18-cv-6051
                                                                              General v. Purdue Pharma L.P.,
                                                                              et al.
34.   AG           North Dakota        State of North Dakota, ex rel.         State of North Dakota, ex rel.       Dist. Ct. Burleigh Cnty.
                                       Wayne Stenehjem, Attorney              Wayne Stenehjem, Attorney            08-2018-CV-01300
                                       General                                General v. Purdue Pharma L.P.,
                                                                              et al.
35.   AG           Ohio                State of Ohio, ex rel. David Yost,     State of Ohio, ex rel. David         C.P. Ross Cnty.
                                       Ohio Attorney General                  Yost, Ohio Attorney General v.       17CI000261
                                                                              Purdue Pharma L.P., et al.




                                                                      3
                  19-23649-rdd      Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                            Pg 5 of 41


                                             Underlying Plaintiff(s)                                                             Court /
           Type             State                  (Last, First)                           Case Name                          Case Number
36.   AG           Oregon              State of Oregon, ex rel. Ellen F.      State of Oregon, ex rel. Ellen F.    Cir. Ct. Multnomah Cnty.
                                       Rosenblum, Attorney General for        Rosenblum, Attorney General          18CV40526
                                       the State of Oregon                    for the State of Oregon v.
                                                                              Purdue Pharma L.P., et al.
37.   AG           Oregon              State of Oregon, ex rel. Ellen F.      State of Oregon, ex rel. Ellen F.    Cir. Ct. Multnomah Cnty.
                                       Rosenblum, Attorney General for        Rosenblum, Attorney General          19CV22185
                                       the State of Oregon                    for the State of Oregon v.
                                                                              Richard S. Sackler, et al.
38.   AG           Pennsylvania        Commonwealth of Pennsylvania by        Commonwealth of Pennsylvania         Commonwealth Ct. of PA
                                       Attorney General Josh Shapiro          by Attorney General Josh             257-md-19
                                                                              Shapiro v. Purdue Pharma L.P.,
                                                                              et al.
39.   AG           Puerto Rico         The Commonwealth of Puerto Rico        The Commonwealth of Puerto           Super. Ct. San Juan
                                                                              Rico v. Purdue Pharma L.P., et       SJ2018CV01659
                                                                              al.
40.   AG           Rhode Island        State of Rhode Island, by and          State of Rhode Island, by and        Providence/Bristol County Super.
                                       through Peter Neronha, Attorney        through Peter Neronha,               Ct.
                                       General                                Attorney General v. Purdue           PC-18-4555
                                                                              Pharma L.P., et al.
41.   AG           South Carolina      State of South Carolina, ex rel.       State of South Carolina, ex rel.     C.P. Richland Cnty.
                                       Alan Wilson Attorney General           Alan Wilson Attorney General         2017-CP-4004872
                                                                              v. Purdue Pharma L.P., et al.
42.   AG           South Dakota        State of South Dakota, ex rel. Jason   State of South Dakota, ex rel.       Cir. Ct. Hughes Cnty.
                                       Ravnsborg, South Dakota Attorney       Jason Ravnsborg, South Dakota        32CIV18-000065
                                       General                                Attorney General v. Purdue
                                                                              Pharma L.P., et al.
43.   AG           Tennessee           State of Tennessee, ex rel. Herbert    State of Tennessee, ex rel.          Cir. Ct. Knox Cnty.
                                       H. Slatery III, Attorney General       Herbert H. Slatery III, Attorney     1-173-18
                                       and Reporter                           General and Reporter v. Purdue
                                                                              Pharma L.P., a foreign limited
                                                                              partnership
44.   AG           Texas               State of Texas                         State of Texas v. Purdue Pharma      Harris Cnty. Dist. Ct.
                                                                              L.P., et al.                         2018-77003
45.   AG           Utah                Utah Division of Consumer              In the Matter of Purdue Pharma       Div. Consumer Protection
                                       Protection                             L.P., et al.                         DCP Case No. 107102
46.   AG           Vermont             State of Vermont                       State of Vermont v. Purdue           Super. Ct. Chittenden Civ. Div.
                                                                              Pharma L.P., et al.                  757-9-18-CRCV



                                                                     4
                   19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A
                                                           Pg 6 of 41


                                            Underlying Plaintiff(s)                                                          Court /
            Type            State                (Last, First)                        Case Name                           Case Number
47.   AG            Virginia           Commonwealth of Virginia, ex rel.    Commonwealth of Virginia, ex       Cir. Ct. Tazewell Cnty.
                                       Mark R. Herring, Attorney General    rel. Mark R. Herring, Attorney     CL18-1076
                                                                            General v. Purdue Pharma L.P.,
                                                                            et al.
48.   AG            Washington         State of Washington                  State of Washington v. Purdue      Super. Ct. King Cty.
                                                                            Pharma L.P., et al.                17-2-25505-0 SEA
49.   AG            West Virginia      State of West Virginia, ex rel.      State of West Virginia, ex rel.    Cir. Ct. Boone Cnty.
                                       Patrick Morrisey, Attorney General   Patrick Morrisey, Attorney         19-C-62
                                                                            General v. Purdue Pharma L.P.,
                                                                            et al.
50.   AG            Wisconsin          State of Wisconsin                   State of Wisconsin v. Purdue       Cir. Ct. Dane Cnty.
                                                                            Pharma L.P., et al.                2019CX000009
51.   AG            Wyoming            State of Wyoming, ex rel. Bridget    State of Wyoming, ex rel.          1st Jud. Ct. Laramie Cnty.
                                       Hill, Attorney General               Bridget Hill, Attorney General     190-576
                                                                            v. Purdue Pharma L.P., et al.
Tribal (MDL)
52.    Tribal       MDL                The Blackfeet Tribe of the           The Blackfeet Tribe of the         N.D. Ohio
                                       Blackfeet Indian Reservation         Blackfeet Indian Reservation v.    1:18-op-45749
                                                                            AmerisourceBergen Drug Corp.,      Master Case No. 17-md-2804
                                                                            et al.
53.   Tribal        MDL                The Muscogee (Creek) Nation          The Muscogee (Creek) Nation        N.D. Ohio
                                                                            v. Purdue Pharma L.P., et al.      1:18-op-45459
                                                                                                               Master Case No. 17-md-2804
Tribal (Non-MDL)
54.    Tribal       Oklahoma           Apache Tribe of Oklahoma             Apache Tribe of Oklahoma v.        D. Ct. Caddo Cnty.
                                                                            Purdue Pharma L.P., et al.         CJ-2019-69
55.   Tribal        Oklahoma           Citizen Potawatomi Nation            Citizen Potawatomi Nation v.       D. Ct. Pottawatomie Cnty.
                                                                            Purdue Pharma L.P., et al.         CJ-2019-00270
56.   Tribal        Oklahoma           Delaware Nation                      Delaware Nation v. Purdue          D. Ct. Caddo Cnty.
                                                                            Pharma L.P., et al.                CJ-2019-70
57.   Tribal        Oklahoma           Pawnee Nation of Oklahoma            Pawnee Nation of Oklahoma v.       D. Ct. Pawnee Cnty.
                                                                            Purdue Pharma L.P., et al.         CJ-2019-63
58.   Tribal        Oklahoma           Sac & Fox Nation                     Sac & Fox Nation v. Purdue         D. Ct. Lincoln Cnty.
                                                                            Pharma L.P., et al.                CJ-2019-104
59.   Tribal        Oklahoma           Thlopthlocco Tribal Town             Thlopthlocco Tribal Town v.        D. Ct. Creek (Bristow) Cnty.
                                                                            Purdue Pharma L.P., et al.         CJ-2019-21




                                                                      5
                      19-23649-rdd     Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                               Pg 7 of 41


                                                Underlying Plaintiff(s)                                                       Court /
           Type                State                (Last, First)                      Case Name                            Case Number
Local Government (State Court)
60.    Municipality     Arizona           Bullhead City                      Bullhead City v. Allergan PLC,      Mohave Cnty. Super. Ct.
                                                                             et al.                              Case No. S8015cv201900591
61.   Municipality      Arizona           City of Glendale                   City of Glendale v. Allergan        Maricopa Cnty. Super. Ct.
                                                                             PLC, et al.                         Case No. CV2019-010792
62.   Municipality      Arizona           City of Prescott                   City of Prescott v. Allergan        Yavapai Cnty. Super. Ct.
                                                                             PLC, et al.                         Case No. P1300cv201900393

63.   Municipality      Arizona           City of Surprise                   City of Surprise v. Allergan        Maricopa Cnty. Super. Ct.
                                                                             PLC, et al.                         Case No. CV2019-003439
64.   Municipality      Arizona           County of Apache                   County of Apache v. Allergan        Apache Cnty. Super. Ct.
                                                                             PLC, et al.                         Case No. S0100cv201900101
65.   Municipality      Arizona           County of La Paz                   County of La Paz v. Allergan        La Paz Cnty. Super. Ct.
                                                                             PLC, et al.                         Case No. S1500cv201900053
66.   Prosecuting       Arkansas          State of Arkansas, ex rel. Scott   State of Arkansas, ex rel. Scott    Cir. Ct., Crittenden Cnty.
      Attorney                            Ellington;                         Ellington v. Purdue Pharma          CV-2018-268
                                          City of Little Rock;               L.P., et al.
                                          City of Fort Smith;
                                          City of Springdale;
                                          City of Jonesboro;
                                          City of North Little Rock;
                                          City of Conway;
                                          City of Rogers;
                                          City of Pine Bluff;
                                          City of Bentonville;
                                          City of Hot Springs;
                                          City of Benton;
                                          City of Texarkana;
                                          City of Sherwood;
                                          City of Jacksonville;
                                          City of Monticello

                                          County of Arkansas;
                                          County of Ashley;
                                          County of Baxter;
                                          County of Benton;
                                          County of Boone;
                                          County of Bradley;


                                                                        6
       19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit A
                                             Pg 8 of 41


                              Underlying Plaintiff(s)                                       Court /
Type         State                  (Last, First)            Case Name                    Case Number
                         County of Calhoun;
                         County of Carroll;
                         County of Chicot;
                         County of Clark;
                         County of Clay;
                         County of Cleburne;
                         County of Cleveland;
                         County of Columbia;
                         County of Conway;
                         County of Craighead;
                         County of Crawford;
                         County of Cross;
                         County of Dallas;
                         County of Desha;
                         County of Faulkner;
                         County of Franklin;
                         County of Fulton;
                         County of Garland;
                         County of Grant;
                         County of Greene;
                         County of Hempstead;
                         County of Hot Spring;
                         County of Howard;
                         County of Independence;
                         County of Izard;
                         County of Jackson;
                         County of Johnson;
                         County of Lafayette;
                         County of Lawrence;
                         County of Lee;
                         County of Lincoln;
                         County of Little River;
                         County of Logan;
                         County of Lonoke;
                         County of Madison;
                         County of Miller;
                         County of Mississippi;
                         County of Monroe;



                                                    7
                     19-23649-rdd    Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A
                                                            Pg 9 of 41


                                              Underlying Plaintiff(s)                                                        Court /
           Type              State                  (Last, First)                     Case Name                            Case Number
                                        County of Montgomery;
                                        County of Ouachita;
                                        County of Perry;
                                        County of Phillips;
                                        County of Pike;
                                        County of Poinsett;
                                        County of Polk;
                                        County of Pope;
                                        County of Prairie;
                                        County of Randolph;
                                        County of St. Francis;
                                        County of Saline;
                                        County of Scott;
                                        County of Searcy;
                                        County of Sebastian;
                                        County of Sevier;
                                        County of Sharp;
                                        County of Stone;
                                        County of Union;
                                        County of Van Buren;
                                        County of Washington;
                                        County of White;
                                        County of Woodruff;
                                        County of Yell
67.   Municipality    California        City of El Monte, and The People     City of El Monte, and The          El Monte County Super. Ct.
                                        of the State of California, by and   People of the State of             19STCV10532
                                        through El Monte City Attorney       California, by and through El
                                        Rick Olivarez                        Monte City Attorney Rick
                                                                             Olivarez v. Purdue Pharma L.P.,
                                                                             et al.
68.   Municipality    California        County of Kern, and The People of    County of Kern, and The People     Kern Cnty. Super. Ct.
                                        the State of California, by and      of the State of California, by     BCV-19-100861
                                        through Kern County Counsel          and through Kern County
                                        Margo Raison                         Counsel Margo Raison v.
                                                                             Purdue Pharma L.P., et al.




                                                                     8
                     19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A
                                                            Pg 10 of 41


                                               Underlying Plaintiff(s)                                                           Court /
          Type                State                  (Last, First)                      Case Name                            Case Number
69.   Municipality    California         The People of the State of          The People of the State of           Orange Co. Super Ct.
                                         California, acting by and through   California, acting by and            30-2014-00725287-CU-BT-CXC
                                         Santa Clara County Counsel James    through Santa Clara County           (Short version: 14-725287)
                                         R. Williams, Orange County          Counsel James R. Williams,
                                         District Attorney Tony              Orange County District
                                         Rackauckas, Los Angeles County      Attorney Tony Rackauckas, Los
                                         Counsel Mary C. Wickham, and        Angeles County Counsel Mary
                                         Oakland City Attorney Barbara       C. Wickham, and Oakland City
                                         J. Parker                           Attorney Barbara
                                                                             J. Parker v. Purdue Pharam L.P.,
                                                                             et al.
70.   Municipality    Connecticut        The City of Ansonia;                The City of Ansonia, The City        Hartford State Super. Ct.
                                         The City of Danbury;                of Danbury, The City of Derby,       HHD-CV-XX-XXXXXXX-S
                                         The City of Derby;                  and The City of Norwalk v.
                                         The City of Norwalk                 Purdue Pharma L.P., et al.
71.   Municipality    Connecticut        City of New Britain                 City of New Britain v. Purdue        Hartford State Super. Ct.
                                                                             Pharma L.P., et al.                  HHD-CV-XX-XXXXXXX-S
72.   Municipality    Connecticut        The Borough of Naugatuck;           The City of Bridgeport, et al. v.    Hartford State Super. Ct.
                                         The City of Bridgeport;             Purdue Pharma L.P., et al.           HHD-CV-XX-XXXXXXX-S
                                         The City of Bristol;
                                         The City of Milford;
                                         The City of Shelton;
                                         The City of Torrington;
                                         The City of West Haven;

                                         The Town of Beacon Falls;
                                         The Town of East Hartford;
                                         The Town of Fairfield;
                                         The Town of Newtown;
                                         The Town of North Haven;
                                         The Town of Oxford;
                                         The Town of Southbury;
                                         The Town of Southington;
                                         The Town of Thomaston;
                                         The Town of Tolland’
                                         The Town of Woodbury
73.   Municipality    Connecticut        The City of New Haven               The City of New Haven v.             Hartford State Super. Ct.
                                                                             Purdue Pharma L.P., et al.           HHD-CV-XX-XXXXXXX-S



                                                                      9
                     19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                       Exhibit A
                                                          Pg 11 of 41


                                            Underlying Plaintiff(s)                                                             Court /
          Type              State                 (Last, First)                         Case Name                           Case Number
74.   Municipality    Connecticut      The City of New London                The City of New London v.           Hartford State Super. Ct.
                                                                             Purdue Pharma L.P., et al.          HHD-CV-XX-XXXXXXX-S
75.   Municipality    Connecticut      The City of Waterbury                 The City of Waterbury v.            Hartford State Super. Ct.
                                                                             Purdue Pharma L.P., et al.          HHD-CV-XX-XXXXXXX-S
76.   Municipality    Connecticut      The Town of Berlin;                   The Town of Berlin; The Town        Hartford State Super. Ct.
                                       The Town of Bethlehem;                of Bethlehem; The Town of           HHD-CV-XX-XXXXXXX-S
                                       The Town of Coventry;                 Coventry v. Purdue Pharma
                                       The Town of Middlebury;               L.P., The Town of Middlebury;
                                       The Town of New Milford;              The Town of New Milford; The
                                       The Town of Prospect;                 Town of Prospect; The Town of
                                       The Town of Roxbury;                  Roxbury;The Town of
                                       The Town of Seymour;                  Seymour; The Town of
                                       The Town of Stratford;                Stratford; and The Town of
                                       The Town of Wolcott                   Wolcott; et al.
77.   Municipality    Connecticut      Town of Wallingford                   Town of Wallingford v. Purdue       Hartford State Super. Ct.
                                                                             Pharma L.P., et al.                 HHD-CV-XX-XXXXXXX-S
78.   Municipality    Delaware         City of Dover, a municipal            City of Dover, a municipal          Super. Ct. of Delaware
                                       corporation of the State of           corporation of the State of         K19C-06-022 JJC
                                       Delaware;                             Delaware; City of Seaford, a
                                       City of Seaford, a municipal          municipal corporation of the
                                       corporation of the State of           State of Delaware; and Kent
                                       Delaware;                             County, a political subdivision
                                       Kent County, a political              of the State of Delaware v.
                                       subdivision of the State of           Purdue Pharma L.P., et al.
                                       Delaware
79.   Municipality    Hawaii           County of Hawai'i                     County of Hawai’i v. Purdue         3rd Cir. Ct. of Hawaii
                                                                             Pharma L.P., et al.                 19-1-156
80.   Municipality    Illinois         County of Lake;                       County of Lake, et al. v. Purdue    Cir. Ct. Cook Cnty.
                                       Michael Nerheim, Lake County          Pharma L.P., et al.                 2018-L-003728
                                       State’s Attorney;
                                       Mark C. Curran, Jr., Lake County
                                       Sheriff;
                                       Dr. Howard Cooper, Lake County
                                       Coroner;
                                       The County of Lake in the Name of
                                       the People of the State of Illinois
81.   Municipality    Illinois         City of Sesser                        City of Sesser v. Purdue Pharma     Cir. Ct. Cook Cnty. 2019-L-008147
                                                                             L.P., et al.


                                                                      10
                     19-23649-rdd        Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                                Pg 12 of 41


                                                  Underlying Plaintiff(s)                                                             Court /
          Type                   State                 (Last, First)                         Case Name                             Case Number
82.   Municipality    Illinois              City of Granite City, Illinois         City of Granite City, Illinois v.    Cir. Ct. Madison Cnty.
                                                                                   AmerisourceBergen Drug Corp.,        2018-L-000587
                                                                                   et al.
                                                                                                                        Cir. Ct. Cook Cnty.
                                                                                                                        2018-L-010351
83.   Municipality    Illinois              The City of Burbank                    The City of Burbank v. Purdue        Cir. Ct. Cook Cnty.
                                                                                   Pharma L.P., et al.                  2018-L-012659
84.   Municipality    Illinois              The City of Countryside                The City of Countryside v.           Cir. Ct. Cook Cnty.
                                                                                   Purdue Pharma L.P., et al.           2018-L-012640
85.   Municipality    Illinois              The People of the State of Illinois    The People of the State of           Cir. Ct. Boone Cnty.
                                            and Boone County, Illinois             Illinois and Boone County,           2018-L-000007
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                               Cir. Ct. Cook Cnty.
                                                                                                                        2018-L-004539
86.   Municipality    Illinois              The People of the State of Illinois    The People of the State of           Cir. Ct. Cook Cnty.
                                            and Bureau County, Illinois            Illinois and Bureau County,          2018-L-004542
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.
87.   Municipality    Illinois              The People of the State of Illinois    The People of the State of           Cir. Ct. Champaign Cnty.
                                            and Champaign County, Illinois         Illinois and Champaign County,       2018-L-000006
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                               Cir. Ct. Cook Cnty.
                                                                                                                        2018-L-005935
88.   Municipality    Illinois              The People of the State of Illinois    The People of the State of           Cir. Ct. Cook County
                                            and Cook County, Illinois              Illinois and Cook County,            2017-L-013180
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.
89.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. DeKalb Cnty.
                                            and DeKalb County, Illinois            Illinois, and DeKalb County,         2018-L-000072
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                               Cir. Ct. Cook Cnty.
                                                                                                                        2018-L-013655
90.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. Cook Cnty.
                                            and DuPage County, Illinois            Illinois, and DuPage County,         2018-L-004542
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.




                                                                          11
                     19-23649-rdd        Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A
                                                                Pg 13 of 41


                                                 Underlying Plaintiff(s)                                                             Court /
          Type                   State                (Last, First)                            Case Name                         Case Number
91.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of         Cir. Ct. Henry Cnty.
                                            and Henry County, Illinois             Illinois, and Henry County,        2018-L-000016
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                             Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-012690
92.   Municipality    Illinois              The People of the State of Illinois    The People of the State of         Cir. Ct. Cook Cnty.
                                            and Jersey County, Illinois            Illinois and Jersey County,        2018-L-003908
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.
93.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of         Cir. Ct. Cook Cnty.
                                            and Kane County, Illinois              Illinois, and Kane County,         2018-L-002943
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.
94.   Municipality    Illinois              The People of the State of Illinois    The People of the State of         Kankakee Cnty.
                                            and Kankakee County, Illinois          Illinois and Kankakee County,      2017-L-000104
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                             Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-004538
95.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of         Cir. Ct. Kendall Cnty.
                                            and Kendall County, Illinois           Illinois, and Kendall County,      2018-L-000078
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                             Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-012741
96.   Municipality    Illinois              The People of the State of Illinois    The People of the State of         Cir. Ct. LaSalle Cnty.
                                            and LaSalle County                     Illinois and LaSalle County v.     2019-L-000052
                                                                                   Purdue Pharma L.P., et al.
                                                                                                                      Cir. Ct. Cook Cnty.
                                                                                                                      2019-L-008722
97.   Municipality    Illinois              The People of the State of Illinois    The People of the State of         Cir. Ct. Cook Cnty.
                                            and Macon County, Illinois             Illinois and Macon County,         2018-L-002916
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.
98.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of         Cir. Ct. Macoupin Cnty.
                                            and Macoupin County, Illinois          Illinois, and Macoupin County,     2018-L-000030
                                                                                   Illinois v. Purdue Pharma L.P.,
                                                                                   et al.                             Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-013247




                                                                          12
                      19-23649-rdd        Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                                 Pg 14 of 41


                                                  Underlying Plaintiff(s)                                                              Court /
           Type                   State                (Last, First)                            Case Name                           Case Number
99.    Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. Cook Cnty.
                                             and McHenry County, Illinois           Illinois, and McHenry County,        2018-L-002948
                                                                                    Illinois v. Purdue Pharma L.P.,
                                                                                    et al.
100.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. McLean Cnty.
                                             and McLean County, Illinois            Illinois and McLean County,          2019-L-0000108
                                                                                    Illinois v. Purdue Pharma L.P. et
                                                                                    al.
101.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. Piatt Cnty.
                                             and Piatt County, Illinois             Illinois, and Piatt County,          2018-L-000007
                                                                                    Illinois v. Purdue Pharma L.P.,
                                                                                    et al.                               Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-012689
102.   Municipality    Illinois              The People of the State of Illinois,   The People of the State of           Cir. Ct. Cook Cnty.
                                             and Will County, Illinois              Illinois, and Will County,           2018-L-004546
                                                                                    Illinois v. Purdue Pharma L.P.,
                                                                                    et al.
103.   Municipality    Illinois              The Village of Bedford Park            The Village of Bedford Park v.       Cir. Ct. Cook Cnty.
                                                                                    Purdue Pharma L.P., et al.           2018-L-008819
104.   Municipality    Illinois              Village of Bridgeview                  Village of Bridgeview v. Purdue      Cir. Ct. Cook Cnty.
                                                                                    Pharma L.P., et al.                  2018-L-009526
105.   Municipality    Illinois              The Village of Evergreen Park          The Village of Evergreen Park        Cir. Ct. Cook Cnty.
                                                                                    v. Purdue Pharma L.P., et al.        2018-L-012652
106.   Municipality    Illinois              Village of Hodgkins                    Village of Hodgkins v. Purdue        Cir. Ct. Cook Cnty.
                                                                                    Pharma L.P., et al.                  2018-L-009848
107.   Municipality    Illinois              The Village of Lyons                   The Village of Lyons v. Purdue       Cir. Ct. Cook Cnty.
                                                                                    Pharma L.P., et al.                  2018-L-008746
108.   Municipality    Illinois              The Village of Summit                  The Village of Summit v.             Cir. Ct. Cook Cnty.
                                                                                    Purdue Pharma L.P., et al.           2018-L-008803
109.   Municipality    Maryland              Anne Arundel County, Maryland          Anne Arundel County,                 Cir. Ct. Anne Arundel Cnty.
                                                                                    Maryland v. Purdue Pharma            C-02-CV-18-000021
                                                                                    L.P., et al.
110.   Municipality    Maryland              Mayor & City Council of                Mayor & City Council of              Cir. Ct. Baltimore City
                                             Baltimore                              Baltimore v. Purdue Pharma           25C1800515
                                                                                    L.P., et al.




                                                                           13
                      19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A
                                                             Pg 15 of 41


                                                Underlying Plaintiff(s)                                                    Court /
           Type              State                   (Last, First)                     Case Name                       Case Number
111.   Municipality    Massachusetts      City of Boston;                 City of Boston, The Boston        Super. Ct. Suffolk Cnty.
                                          The Boston Public Health        Public Health Commission, The     1884CV02860B
                                          Commission;                     Boston Housing Authority v.
                                          The Boston Housing Authority    Purdue Pharma L.P., et al.
112.   Municipality    Massachusetts      City of Cambridge               City of Cambridge v. Purdue       Super. Ct. Middlesex Cnty.
                                                                          Pharma L.P., et al.               19-1044
113.   Municipality    Massachusetts      City of Chicopee                City of Chicopee v. Purdue        Super. Ct. Hampden Cnty.
                                                                          Pharma L.P., et al.               1979CV00074
114.   Municipality    Massachusetts      City of Framingham              City of Framingham v. Purdue      Super. Ct. Middlesex Cnty.
                                                                          Pharma L.P., et al.               18-3483
115.   Municipality    Massachusetts      City of Gloucester              City of Gloucester v. Purdue      Super. Ct. Essex Cnty.
                                                                          Pharma L.P., et al.               1877CV01773
116.   Municipality    Massachusetts      City of Haverhill               City of Haverhill v. Purdue       Super. Ct. Essex Cnty.
                                                                          Pharma L.P., et al.               1899CV01762A
117.   Municipality    Massachusetts      City of Salem                   City of Salem v. Purdue Pharma    Super. Ct. Essex Cnty.
                                                                          L.P., et al.                      1899CV01767A
118.   Municipality    Massachusetts      City of Worcester               City of Worcester v. Purdue       Super. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.               No. 1984CV00543
119.   Municipality    Massachusetts      Town of Canton                  Town of Canton v. Purdue          Super. Ct. Norfolk Cnty.
                                                                          Pharma L.P., et al.               18-1582
120.   Municipality    Massachusetts      Town of Lynnfield               Town of Lynnfield v. Purdue       Super. Ct. Essex Cnty.
                                                                          Pharma L.P., et al.               1899CV01769D
121.   Municipality    Massachusetts      Town of Natick                  Town of Natick v. Purdue          Super. Ct. Middlesex Cnty.
                                                                          Pharma L.P., et al.               19-646
122.   Municipality    Massachusetts      Town of Randolph                Town of Randolph v. Purdue        Super. Ct. Norfolk Cnty.
                                                                          Pharma L.P., et al.               1982CV00400
123.   Municipality    Massachusetts      Town of Springfield             Town of Springfield v. Purdue     Super. Ct. Hampden Cnty.
                                                                          Pharma L.P., et al.               18-938
124.   Municipality    Massachusetts      Town of Wakefield               Town of Wakefield v. Purdue       Super. Ct. Middlesex Cnty.
                                                                          Pharma L.P., et al.               18-3458




                                                                    14
                      19-23649-rdd    Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit A
                                                            Pg 16 of 41


                                               Underlying Plaintiff(s)                                                      Court /
           Type               State                  (Last, First)                 Case Name                            Case Number
125.   Municipality    Missouri          Butler County;                  Jefferson County, et al. v.         22nd Judicial Cir. Ct., St. Louis City
                                         Cape Girardeau County;          Dannie E. Williams, M.D., et al.    1922-CC00203
                                         Christian County;
                                         City of Independence;
                                         City of Joplin;
                                         Crawford County;
                                         Dent County;
                                         Dunklin County;
                                         Franklin County;
                                         Greene County;
                                         Iron County;
                                         Jasper County;
                                         Jefferson County;
                                         Madison County;
                                         Perry County;
                                         Ste. Genevieve County;
                                         Stone County;
                                         Taney County;
                                         Texas County;
                                         Washington County
126.   Municipality    Nevada            City of Henderson               City of Henderson v. Purdue         Eighth Jud. Dist. Ct. Clark Cnty.
                                                                         Pharma L.P., et al.                 A-19-800695-B
                                                                                                             Dept. 11
127.   Municipality    Nevada            City of Las Vegas               City of Las Vegas v. Purdue         Eighth Jud. Dist. Ct. Clark Cnty.
                                                                         Pharma L.P., et al.                 A-19-800697-B
                                                                                                             Dept. 27
128.   Municipality    Nevada            City of North Las Vegas         City of North Las Vegas v.          Eighth Jud. Dist. Ct. Clark Cnty.
                                                                         Purdue Pharma L.P., et al.          A-19-800699-B
                                                                                                             Dept. 11
129.   Municipality    Nevada            City of Reno                    City of Reno v. Purdue Pharma       Eighth Jud. Dist Ct. Washoe Cnty.
                                                                         L.P., et al.                        CV18-01895
130.   Municipality    New Jersey        City of Trenton                 City of Trenton v. Purdue           Super. Ct. NJ, Mercer Cnty.
                                                                         Pharma L.P., et al.                 MER-L-001167-19
131.   Municipality    New Jersey        Cumberland County               Cumberland County v. Purdue         Super. Ct. NJ, Cumberland Cnty.
                                                                         Pharma L.P., et al.                 CUM-L-000567-19
132.   Municipality    New Jersey        County of Ocean, NJ             County of Ocean, NJ v. Purdue       Super. Ct. NJ, Ocean Cnty.
                                                                         Pharma L.P., et al.                 OCN-L-0014740-19




                                                                    15
                      19-23649-rdd   Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit A
                                                            Pg 17 of 41


                                             Underlying Plaintiff(s)                                                       Court /
           Type              State                 (Last, First)                      Case Name                        Case Number
133.   Municipality    New York         The City of Albany               The City of Albany v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400004/2019
134.   Municipality    New York         City of Ithaca                   City of Ithaca v. Purdue Pharma    Sup. Ct. Suffolk Cnty
                                                                         L.P., et al.                       400002/2018
135.   Municipality    New York         The City of Mount Vernon         The City of Mount Vernon v.        Sup. Ct. Suffolk Cnty.
                                                                         Purdue Pharma L.P., et al.         400016/2019
136.   Municipality    New York         City of New York                 City of New York v. Purdue         Sup. Ct. Suffolk Cnty
                                                                         Pharma L.P., et al.                400006/2018
137.   Municipality    New York         City of Plattsburgh              City of Plattsburgh v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400003/2019
138.   Municipality    New York         City of Schenectady              City of Schenectady v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400005/2019
139.   Municipality    New York         City of Troy                     City of Troy v. Purdue Pharma      Sup. Ct. Suffolk Cnty.
                                                                         L.P., et al.                       400006/2019
140.   Municipality    New York         City of Yonkers                  City of Yonkers v. Purdue          Sup. Ct. Westchester Cnty.
                                                                         Pharma L.P., et al.                58368/2019
141.   Municipality    New York         County of Broome                 County of Broome v. Purdue         Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400002/2017
142.   Municipality    New York         The County of Cattaraugus        The County of Cattaraugus v.       Sup. Ct. Cattaraugus Cnty.
                                                                         Purdue Pharma L.P., et al.         87139/2018
143.   Municipality    New York         The County of Cayuga             The County of Cayuga v.            Sup. Ct. Suffolk Cnty.
                                                                         Purdue Pharma L.P., et al.         400013/2019
144.   Municipality    New York         The County of Chautauqua         The County of Chautauqua v.        Sup. Ct. Chautauqua Cnty.
                                                                         Purdue Pharma L.P., et al.         KI-2018-57
145.   Municipality    New York         The County of Chenango           The County of Chenango v.          Sup. Ct. Chenango Cnty.
                                                                         Purdue Pharma L.P., et al.         2018-5072
146.   Municipality    New York         The County of Clinton            The County of Clinton v.           Sup. Ct. Suffolk Cnty
                                                                         Purdue Pharma L.P., et al.         400003/2018
147.   Municipality    New York         County of Columbia               County of Columbia v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400015/2018
148.   Municipality    New York         The County of Cortland           The County of Cortland v.          Sup. Ct. Suffolk Cnty.
                                                                         Purdue Pharma L.P., et al.         400019/2018
149.   Municipality    New York         County of Dutchess               County of Dutchess v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400005/2017
150.   Municipality    New York         County of Erie                   County of Erie v. Purdue           Sup. Ct. Suffolk Cnty.
                                                                         Pharma L.P., et al.                400003/2017




                                                                    16
                      19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A
                                                           Pg 18 of 41


                                             Underlying Plaintiff(s)                                                     Court /
           Type              State                (Last, First)                   Case Name                          Case Number
151.   Municipality    New York         The County of Essex             The County of Essex v. Purdue     Sup. Ct. Suffolk Cnty
                                                                        Pharma L.P., et al.               400019/2019
152.   Municipality    New York         The County of Franklin          The County of Franklin v.         Sup. Ct. Suffolk Cnty
                                                                        Purdue Pharma L.P., et al.        400012/2018
153.   Municipality    New York         The County of Fulton            The County of Fulton v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400018/2018
154.   Municipality    New York         The County of Genesee           The County of Genesee v.          Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400011/2018
155.   Municipality    New York         The County of Greene            The County of Greene v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400008/2018
156.   Municipality    New York         The County of Hamilton          The County of Hamilton v.         Sup. Ct. Suffolk Cnty
                                                                        Purdue Pharma L.P., et al.        400005/2018
157.   Municipality    New York         County of Herkimer              County of Herkimer v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400008/2019
158.   Municipality    New York         The County of Lewis             The County of Lewis v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400007/2019
159.   Municipality    New York         The County of Livingston        The County of Livingston v.       Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400013/2018
160.   Municipality    New York         The County of Madison           The County of Madison v.          Sup. Ct. Madison Cnty.
                                                                        Purdue Pharma L.P., et al.        2018-1046
161.   Municipality    New York         The County of Monroe            The County of Monroe v.           Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400017/2018
162.   Municipality    New York         County of Montgomery            County of Montgomery v.           Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400009/2019
163.   Municipality    New York         County of Nassau                County of Nassau v. Purdue        Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400008/2017
164.   Municipality    New York         County of Niagara               County of Niagara v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400012/2017
165.   Municipality    New York         The County of Ontario           The County of Ontario v.          Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400001/2019
166.   Municipality    New York         County of Orange                County of Orange v. Purdue        Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400004/2017
167.   Municipality    New York         County of Oswego                County of Oswego v. Purdue        Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400007/2018
168.   Municipality    New York         The County of Otsego            The County of Otsego v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400004/2019




                                                                   17
                      19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A
                                                           Pg 19 of 41


                                             Underlying Plaintiff(s)                                                     Court /
           Type              State                (Last, First)                   Case Name                          Case Number
169.   Municipality    New York         The County of Putnam            The County of Putnam v.           Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400014/2019
170.   Municipality    New York         County of Rensselaer            County of Rensselaer v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400011/2017
171.   Municipality    New York         County of St. Lawrence          County of St. Lawrence v.         Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400002/2019
172.   Municipality    New York         County of Saratoga              County of Saratoga v. Purdue      Sup. Ct. Suffolk Cnty
                                                                        Pharma L.P., et al.               400009/2018
173.   Municipality    New York         County of Schenectady           County of Schenectady v.          Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400009/2017
174.   Municipality    New York         County of Schoharie             County of Schoharie v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400010/2017
175.   Municipality    New York         The County of Schuyler          The County of Schuyler v.         Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400014/2018
176.   Municipality    New York         County of Seneca                County of Seneca v. Purdue        Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400006/2017
177.   Municipality    New York         The County of Steuben           The County of Steuben v.          Sup. Ct. Suffolk Cnty
                                                                        Purdue Pharma L.P., et al.        400004/2018
178.   Municipality    New York         County of Suffolk               County of Suffolk v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400001/2017
179.   Municipality    New York         County of Sullivan              County of Sullivan v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400007/2017
180.   Municipality    New York         The County of Tioga             The County of Tioga v. Purdue     Sup. Ct. Tioga Cnty.
                                                                        Pharma L.P., et al.               2018-60025
181.   Municipality    New York         County of Tompkins              County of Tompkins v. Purdue      Sup. Ct. Suffolk Cnty
                                                                        Pharma L.P., et al.               400001/2018
182.   Municipality    New York         The County of Ulster            The County of Ulster v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                        Pharma L.P., et al.               400011-2019
183.   Municipality    New York         The County of Warren            The County of Warren v.           Sup. Ct. Warren Cnty.
                                                                        Purdue Pharma L.P., et al.        2018-64959
184.   Municipality    New York         The County of Washington        The County of Washington v.       Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400010/2019
185.   Municipality    New York         County of Westchester           County of Westchester v.          Sup. Ct. Suffolk Cnty.
                                                                        Purdue Pharma L.P., et al.        400010/2018
186.   Municipality    New York         The County of Wyoming           The County of Wyoming v.          Sup. Ct. Suffolk Cnty
                                                                        Purdue Pharma L.P., et al.        400013/2018




                                                                   18
                      19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                           Pg 20 of 41


                                             Underlying Plaintiff(s)                                                         Court /
           Type              State               (Last, First)                       Case Name                           Case Number
187.   Municipality    New York         The Town of Amherst                The Town of Amherst v. Purdue      Sup. Ct. Erie Cnty.
                                                                           Pharma L.P., et al.                803887-2018
188.   Municipality    New York         The Town of Cheektowaga            The Town of Cheektowaga v.         Sup. Ct. Erie Cnty.
                                                                           Purdue Pharma L.P., et al.         806151-2018
189.   Municipality    New York         The Town of Lancaster              The Town of Lancaster v.           Sup. Ct. Erie Cnty.
                                                                           Purdue Pharma L.P., et al.         809160-2018
190.   Municipality    New York         The Town of Tonawanda              The Town of Tonawanda v.           Sup. Ct. Erie Cnty.
                                                                           Purdue Pharma L.P., et al.         810783-2018
191.   Municipality    Ohio             The County of Fayette, Ohio;       The County of Fayette, Ohio;       C.P. Fayette Cnty.
                                        The State of Ohio ex rel.          The State of Ohio ex rel.          CVH-2019-0261
                                        Prosecuting Attorney of Fayette    Prosecuting Attorney of Fayette
                                        County, Jess Weade                 County, Jess Weade v. Purdue
                                                                           Pharma L.P., et al.
192.   Municipality    Ohio             The County of Medina, Ohio;        The County of Medina, Ohio;        C.P. Medina Cnty.
                                        The State of Ohio ex rel.          The State of Ohio ex rel.          19-CIV-0838
                                        Prosecuting Attorney of Medina     Prosecuting Attorney of Medina
                                        County, S. Forrest Thompson        County, S. Forrest Thompson v.
                                                                           Purdue Pharma L.P., et al.
193.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                    D. Ct. Cleveland Cnty.
                                        Cleveland County                   Commissioners of Cleveland         CJ-2019-592
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
194.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                    D. Ct. Coal Cnty.
                                        Coal County                        Commissioners of Coal County       CJ-2019-11
                                                                           v. Purdue Pharma L.P., et al.
195.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                    D. Ct. Greer Cnty.
                                        Greer County                       Commissioners of Greer County      CJ-2019-12
                                                                           v. Purdue Pharma L.P., et al.
196.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                    D. Ct. Hughes Cnty.
                                        Hughes County                      Commissioners of Hughes            CJ-2019-36
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
197.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                    D. Ct. Jackson Cnty.
                                        Jackson County                     Commissioners of Jackson           CJ-2019-70
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.




                                                                   19
                      19-23649-rdd   Doc 74-1    Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A
                                                          Pg 21 of 41


                                             Underlying Plaintiff(s)                                                      Court /
           Type              State                (Last, First)                      Case Name                         Case Number
198.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Kay Cnty.
                                        Kay County                         Commissioners of Kay County      CJ-2019-56
                                                                           v. Purdue Pharma L.P., et al.
199.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. LeFlore Cnty.
                                        LeFlore County                     Commissioners of LeFlore         CJ-2019-34
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
200.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Lincoln Cnty.
                                        Lincoln County                     Commissioners of Lincoln         CJ-2019-89
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
201.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Logan Cnty.
                                        Logan County                       Commissioners of Logan           CJ-2019-35
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
202.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Love Cnty.
                                        Love County                        Commissioners of Love County     CJ-2019-8
                                                                           v. Purdue Pharma L.P., et al.
203.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Major Cnty.
                                        Major County                       Commissioners of Major           CJ-2019-5
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
204.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. McCurtain Cnty.
                                        McCurtain County                   Commissioners of McCurtain       CJ-2019-54
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
205.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Noble Cnty.
                                        Noble County                       Commissioners of Noble           CJ-2019-05
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
206.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Oklahoma Cnty.
                                        Oklahoma County                    Commissioners of Oklahoma        CJ-2019-4562
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.
207.   Municipality    Oklahoma         Board of County Commissioners of   Board of County                  D. Ct. Pottawatomie Cnty.
                                        Pottawatomie County                Commissioners of Pottawatomie    CJ-2019-80
                                                                           County v. Purdue Pharma L.P.,
                                                                           et al.


                                                                 20
                      19-23649-rdd    Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A
                                                            Pg 22 of 41


                                              Underlying Plaintiff(s)                                                          Court /
           Type              State                 (Last, First)                          Case Name                         Case Number
208.   Municipality    Oklahoma          Board of County Commissioners of    Board of County                     D. Ct. Texas Cnty.
                                         Texas County                        Commissioners of Texas              CJ-2019-11
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
209.   Municipality    Oklahoma          Board of County Commissioners of    Board of County                     D. Ct. Woods Cnty.
                                         Woods County                        Commissioners of Woods              CJ-2019-6
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
210.   Municipality    Oklahoma          Board of County Commissioners of    Board of County                     D. Ct. Woodward Cnty.
                                         Woodward County                     Commissioners of Woodward           CJ-2019-73
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
211.   Municipality    Oklahoma          City of Burns Flat                  City of Burns Flat v. Purdue        D. Ct. Washita Cnty.
                                                                             Pharma L.P., et al.                 CJ-2019-29
212.   Municipality    Pennsylvania      Wampum Borough                      Wampum Borough v. Purdue            C.P. Philadelphia Cnty.
                                                                             Pharma L.P., et al.                 July Term 2018 No. 01963
213.   Municipality    Pennsylvania      City of Lock Haven                  City of Lock Haven v. Purdue        C.P. Clinton Cnty.
                                                                             Pharma L.P., et al.                 1126-2018
214.   Municipality    Pennsylvania      City of Philadelphia                City of Philadelphia v. Allergan    C.P. Philadelphia
                                                                             PLC, et al.                         Jan. Term 2018, No. 002718
215.   Municipality    Pennsylvania      City of Pittsburgh                  City of Philadelphia v. Allergan    C.P. Allegheny Cnty.
                                                                             PLC, et al.                         18-006153
216.   Municipality    Pennsylvania      Commonwealth of PA, acting by       Commonwealth of PA, acting          C.P. Delaware Cnty.
                                         and through Philadelphia District   by and through Philadelphia         CV-2017-008095
                                         Attorney Lawrence S. Krasner        District Attorney Lawrence S.
                                                                             Krasner v. Purdue Pharma L.P.,      Phila. Ct. Com. Pl.
                                                                             et al.                              January Term 2018, No. 05594
217.   Municipality    Pennsylvania      Commonwealth of PA, acting by       Commonwealth of PA, acting          C.P. Lehigh Cnty.
                                         James Martin;                       by James Martin; People of          2018-C-0716
                                         People of Lehigh County and         Lehigh County and Lehigh
                                         Lehigh County, PA                   County, PA v. Purdue Pharma
                                                                             L.P., et al.
218.   Municipality    Pennsylvania      Adams County                        Adams County v. Purdue              C.P. Adams Cnty.
                                                                             Pharma L.P., et al.                 2019-SV-923
219.   Municipality    Pennsylvania      Armstrong County, PA                Armstrong County, PA v.             C.P. Armstrong Cnty.
                                                                             Purdue Pharma L.P., et al.          2017-1570-CV
220.   Municipality    Pennsylvania      County of Allegheny                 County of Allegheny v. Purdue       C.P. Allegheny Cnty.
                                                                             Pharma L.P., et al.                 18-006155


                                                                     21
                      19-23649-rdd    Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A
                                                            Pg 23 of 41


                                              Underlying Plaintiff(s)                                                        Court /
           Type               State                (Last, First)                        Case Name                        Case Number
221.   Municipality    Pennsylvania      Beaver County, Pennsylvania       Beaver County, Pennsylvania v.     C.P. Beaver Cnty.
                                                                           Purdue Pharma L.P., et al.         11326-2017
222.   Municipality    Pennsylvania      County of Bradford                County of Bradford v. Purdue       C.P. Bradford Cnty.
                                                                           Pharma L.P., et al.                2018-CV-0059
223.   Municipality    Pennsylvania      Bucks County                      Bucks County v. Purdue Pharma      C.P. Bucks Cnty.
                                                                           L.P., et al.                       No. 2018-03144
224.   Municipality    Pennsylvania      Cambria County, Pennsylvania      Cambria County, Pennsylvania       C.P. Cambria Cnty
                                                                           v. Purdue Pharma L.P., et al.      2017-4131
225.   Municipality    Pennsylvania      County of Carbon                  County of Carbon v. Purdue         C.P. Carbon Cnty.
                                                                           Pharma L.P., et al.                No. 18-0990
226.   Municipality    Pennsylvania      County of Clarion                 County of Clarion v. Purdue        C.P. Clarion Cnty.
                                                                           Pharma L.P., et al.                285-CD-2018
227.   Municipality    Pennsylvania      Clearfield County                 Clearfield County, Pennsylvania    C.P. Clearfield Cnty.
                                                                           v. Purdue Pharma L.P., et al.      2018-1484-CD
228.   Municipality    Pennsylvania      Clinton County                    Clinton County v. Purdue           C.P. Clinton Cnty.
                                                                           Pharma L.P., et al.                752-18
229.   Municipality    Pennsylvania      County of Cumberland              County of Cumberland v.            C.P. Cumberland Cnty.
                                                                           Purdue Pharma L.P., et al.         2018-02147
230.   Municipality    Pennsylvania      Dauphin County, PA                Dauphin County, PA v. Purdue       C.P. Dauphin Cnty.
                                                                           Pharma L.P., et al.                2018-CV-716-CV
231.   Municipality    Pennsylvania      Delaware County                   Delaware County, Pennsylvania      C.P. Delaware Cnty.
                                                                           v. Purdue Pharma L.P., et al.      No. 2017-008095
232.   Municipality    Pennsylvania      County of Erie                    County of Erie v. Purdue           C.P. Erie Cnty.
                                                                           Pharma L.P., et al.                11577-18
233.   Municipality    Pennsylvania      County of Fayette                 County of Fayette v. Purdue        C.P. Fayette Cnty.
                                                                           Pharma L.P., et al.                2017-2676
234.   Municipality    Pennsylvania      Franklin County                   Franklin County v. Purdue          C.P. Franklin Cnty.
                                                                           Pharma L.P., et al.                2019-2445
235.   Municipality    Pennsylvania      County of Greene                  County of Greene v. Purdue         C.P. Greene Cnty.
                                                                           Pharma L.P., et al.                791-2017
236.   Municipality    Pennsylvania      Lackawanna County, Pennsylvania   Lackawanna County,                 C.P. Lackawanna Cnty.
                                                                           Pennsylvania v. Purdue Pharma      17-cv-5156
                                                                           L.P., et al.
237.   Municipality    Pennsylvania      Lawrence County, Pennsylvania     Lawrence County, Pennsylvania      C.P. Beaver Cnty
                                                                           v. Purdue Pharma L.P., et al.      11180-2017
238.   Municipality    Pennsylvania      Mercer County                     Mercer County v. Purdue            C.P. Mercer Cnty.
                                                                           Pharma L.P., et al.                2018-1596



                                                                   22
                      19-23649-rdd      Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                              Pg 24 of 41


                                                Underlying Plaintiff(s)                                                       Court /
           Type               State                   (Last, First)                     Case Name                          Case Number
239.   Municipality    Pennsylvania        People of Northampton County and   People of Northampton County       C.P. Northampton Cnty.
                                           Northampton County, PA             and Northampton County, PA v.      2017-11557
                                                                              Purdue Pharma L.P., et al.
240.   Municipality    Pennsylvania        Pike County, Pa.                   Pike County, Pa. v. Purdue         C.P. Pike Cnty.
                                                                              Pharma L.P., et al.                No. 602-2018
241.   Municipality    Pennsylvania        Schuylkill County, Pennsylvania    Schuylkill County, Pa. v.          C.P. Schuylkill Cnty.
                                                                              Purdue Pharma L.P., et al.         S-1241-18
242.   Municipality    Pennsylvania        County of Monroe                   County of Monroe v. Purdue         C.P. Monroe Cnty.
                                                                              Pharma L.P., et al.                3972-CV-18
243.   Municipality    Pennsylvania        County of Tioga                    County of Tioga v. Purdue          C.P. Tioga Cnty.
                                                                              Pharma L.P., et al.                563-CV-2018
244.   Municipality    Pennsylvania        County of Washington               County of Washington v.            C.P. Washington Cnty.
                                                                              Purdue Pharma L.P., et al.         2017-6268
245.   Municipality    Pennsylvania        County of Westmoreland             County of Westmoreland v.          C.P. Westmoreland Cnty
                                                                              Purdue Pharma L.P., et al.         2017-5975
246.   Municipality    Pennsylvania        County of York                     County of York v. Purdue           C.P. York Cnty.
                                                                              Pharma L.P., et al.                2017-003372
247.   Municipality    Pennsylvania        The Municipality of Norristown     The Municipality of Norristown     C.P. Montgomery Cnty.
                                           and The Township of West           and The Township of West           2019-12178
                                           Norriton                           Norriton v. Purdue Pharma L.P.,
                                                                              et al.
248.   Municipality    Pennsylvania        Mahoning Township                  Mahoning Township v. Purdue        C.P. Philadelphia Cnty.
                                                                              Pharma L.P., et al.                XX-XXXXXXX
249.   Municipality    Pennsylvania        Newtown Township                   Newtown Township v. Purdue         C.P. Bucks Cnty.
                                                                              Pharma L.P., et al.                2019-03043
250.   Municipality    Pennsylvania        Warrington Township                Warrington Township v. Purdue      C.P. Bucks Cnty.
                                                                              Pharma L.P., et al.                2019-04956
251.   Municipality    South Carolina      City of Charleston                 City of Charleston v. Purdue       C.P. Charleston Cnty.
                                                                              Pharma L.P., et al.                2019-CP-10-04294
252.   Municipality    South Carolina      City of North Charleston           City of North Charleston v.        C.P. Charleston Cnty.
                                                                              Purdue Pharma L.P., et al.         2019-CP-10-03978
253.   Municipality    South Carolina      County of Abbeville                County of Abbeville v. Rite Aid    C.P. Abbeville Cnty.
                                                                              of South Carolina Inc., et al.     2019-CP-01-00154
254.   Municipality    South Carolina      County of Aiken                    County of Aiken v. Rite Aid of     C.P. Aiken Cnty.
                                                                              South Carolina Inc., et al.        2019-CP-02-01086
255.   Municipality    South Carolina      County of Allendale                County of Allendale v. Purdue      C.P. Allendale Cnty.
                                                                              Pharma L.P., et al.                2018-CP-03-00125



                                                                      23
                      19-23649-rdd      Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A
                                                              Pg 25 of 41


                                                Underlying Plaintiff(s)                                                     Court /
           Type               State                  (Last, First)                  Case Name                           Case Number
256.   Municipality    South Carolina      County of Anderson             County of Anderson v. Rite Aid      C.P. Anderson Cnty.
                                                                          of South Carolina Inc., et al.     2018-CP-04-01108
257.   Municipality    South Carolina      County of Bamberg              County of Bamberg v. Purdue        C.P. Bamberg Cnty.
                                                                          Pharma L.P., et al.                2018-CP-05-00189
258.   Municipality    South Carolina      County of Barnwell             County of Barnwell v. Purdue       C.P. Barnwell Cnty.
                                                                          Pharma L.P., et al.                2018-CP-06-00329
259.   Municipality    South Carolina      County of Beaufort             County of Beaufort v. Purdue       C.P. Beaufort Cnty.
                                                                          Pharma L.P., et al.                2018-CP-07-01245
260.   Municipality    South Carolina      County of Calhoun              County of Calhoun v. Rite Aid      C.P. Calhoun Cnty.
                                                                          of South Carolina Inc., et al.     2019-CP-09-00065
261.   Municipality    South Carolina      County of Cherokee             County of Cherokee v. Rite Aid     C.P. Cherokee Cnty.
                                                                          of South Carolina, Inc., et al.    2018-CP-11-00503
262.   Municipality    South Carolina      County of Chesterfield         County of Chesterfield v. Rite     C.P. Chesterfield Cnty.
                                                                          Aid of South Carolina, Inc., et    2018-CP-13-00410
                                                                          al.
263.   Municipality    South Carolina      County of Clarendon            County of Clarendon v. Rite Aid    C.P. Clarendon Cnty.
                                                                          of South Carolina Inc., et al.     2019-CP-14-00236
264.   Municipality    South Carolina      County of Colleton             County of Colleton v. Purdue       C.P. Colleton Cnty.
                                                                          Pharma L.P., et al.                2018-CP-15-00438
265.   Municipality    South Carolina      County of Dillon               County of Dillon v. Rite Aid of    C.P. Dillon Cnty.
                                                                          South Carolina Inc., et al.        2019-CP-17-00213
266.   Municipality    South Carolina      County of Dorchester           County of Dorchester v. Purdue     C.P. Dorchester Cnty.
                                                                          Pharma L.P., et al.                2018-CP-18-01122
267.   Municipality    South Carolina      County of Edgefield            County of Edgefield v. Rite Aid    C.P. Edgefield Cnty.
                                                                          of South Carolina Inc., et al.     2019-CP-19-00120
268.   Municipality    South Carolina      County of Fairfield            County of Fairfield v. Rite Aid    C.P. Fairfield Cnty.
                                                                          of South Carolina, Inc., et al.    2018-CP-20-00272
269.   Municipality    South Carolina      County of Florence             County of Florence v. Rite Aid     C.P. Florence Cnty.
                                                                          of South Carolina Inc., et al.     2019-CP-21-01213
270.   Municipality    South Carolina      Greenville County              Greenville County v. Purdue        C.P. Greenville Cnty.
                                                                          Pharma L.P., et al.                2018-CP-23-01294
271.   Municipality    South Carolina      County of Greenwood            County of Greenwood v. Rite        C.P. Cherokee Cnty.
                                                                          Aid of South Carolina, Inc., et    2018-CP-24-00775
                                                                          al.
272.   Municipality    South Carolina      County of Hampton              County of Hampton v. Purdue        C.P. Hampton Cnty.
                                                                          Pharma L.P., et al.                2018-CP-25-00258




                                                                     24
                      19-23649-rdd      Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A
                                                              Pg 26 of 41


                                                Underlying Plaintiff(s)                                                       Court /
           Type               State                  (Last, First)                  Case Name                              Case Number
273.   Municipality    South Carolina      County of Horry                County of Horry v. Rite Aid of        C.P. Horry Cnty.
                                                                          South Carolina Inc., et al.           2019-CP-26-02684
274.   Municipality    South Carolina      County of Jasper               County of Jasper v. Purdue            C.P. Jasper Cnty.
                                                                          Pharma L.P., et al.                   2018-CP-27-00332
275.   Municipality    South Carolina      County of Kershaw              County of Kershaw v. Purdue           C.P. Kershaw Cnty.
                                                                          Pharma L.P., et al.                   2018-CP-28-00553
276.   Municipality    South Carolina      County of Lancaster            County of Lancaster v. Rite Aid       C.P. Lancaster Cnty.
                                                                          of South Carolina Inc., et al.        2019-CP-29-00540
277.   Municipality    South Carolina      County of Laurens              Coun-02ty of Laurens v. Rite          C.P. Laurens Cnty.
                                                                          Aid of South Carolina, Inc., et       2018-CP-30-00606
                                                                          al.
278.   Municipality    South Carolina      County of Lee                  County of Lee v. Rite Aid of          C.P. Lee Cnty.
                                                                          South Carolina, Inc., et al.          2018-CP-31-00207
279.   Municipality    South Carolina      County of Lexington            County of Lexington v. Purdue         C.P. Lexington Cnty.
                                                                          Pharma L.P., et al.                   2018-CP-32-02207
280.   Municipality    South Carolina      County of Marion               County of Marion v. Rite Aid of       C.P. Marion Cnty.
                                                                          South Carolina Inc., et al.           2019-CP-33-00299
281.   Municipality    South Carolina      County of McCormick            County of McCormick v. Rite           C.P. McCormick Cnty.
                                                                          Aid of South Carolina Inc., et al.    2019-CP-35-00031
282.   Municipality    South Carolina      County of Oconee               County of Oconee v. Rite Aid of       C.P. Oconee Cnty.
                                                                          South Carolina, Inc., et al.          2018-CP-37-00458
283.   Municipality    South Carolina      County of Orangeburg           County of Orangeburg v. Rite          C.P. Orangeburg Cnty.
                                                                          Aid of South Carolina, Inc., et       2018-CP-38-00841
                                                                          al.
284.   Municipality    South Carolina      County of Pickens              County of Pickens v. Purdue           C.P. Pickens Cnty.
                                                                          Pharma L.P., et al.                   18-CP-39-00675
285.   Municipality    South Carolina      County of Saluda               County of Saluda v. Rite Aid of       C.P. Clarendon Cnty.
                                                                          South Carolina Inc., et al.           2019-CP-41-00111
286.   Municipality    South Carolina      Spartanburg County             Spartanburg County v. Purdue          C.P. Spartanburg Cnty.
                                                                          Pharma L.P., et al.                   2018-CP-42-00760
287.   Municipality    South Carolina      County of Sumter               County of Sumter v. Rite Aid of       C.P. Sumter Cnty.
                                                                          South Carolina Inc., et al.           2019-CP-43-00891
288.   Municipality    South Carolina      County of Union                County of Union v. Rite Aid of        C.P. Union Cnty.
                                                                          South Carolina, Inc., et al.          2018-CP-44-00288
289.   Municipality    South Carolina      County of Williamsburg         County of Williamsburg v.             C.P. Williamsburg Cnty.
                                                                          Purdue Pharma L.P., et al.            2018-CP-45-00276




                                                                     25
                           19-23649-rdd      Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                                    Pg 27 of 41


                                                     Underlying Plaintiff(s)                                                         Court /
           Type                    State                  (Last, First)                         Case Name                         Case Number
290.   Municipality         South Carolina      County of York                        County of York v. Rite Aid of    C.P. York Cnty.
                                                                                      South Carolina, Inc., et al.     2018-CP-46-02446
291.   Municipality         South Carolina      Town of Mount Pleasant                Town of Mount Pleasant v.        C.P. Charleston Cnty.
                                                                                      Purdue Pharma L.P., et al.       2019-CP-10-04302
292.   District Attorney    Tennessee           Bryant C. Dunaway, in his official    Bryant C. Dunaway, et al. v.     Cir. Ct. Cumberland Cnty.
       General /                                capacity as the District Attorney     Purdue Pharma L.P., et al.       CCI-2018-CV-6331
       Municipality                             General for the Thirteenth Judicial
                                                District, TN and on behalf of all
                                                political subdivisions therein,
                                                Including Clay County, City of
                                                Celine, Cumberland County, City
                                                of Crab Orchard, City of
                                                Crossville, Town of Pleasant Hill,
                                                Dekalb County, Town of
                                                Alexandria, Town of Dowelltown,
                                                Town of Liberty, City of
                                                Smithville, Overton County, Town
                                                of Livingston, Pickett County,
                                                Town of Byrdstown, Putnam
                                                County, City of Algood, Town of
                                                Baxter, City of Cookeville, Town
                                                of Monterey, White County, Town
                                                of Doyle, City of Sparta;

                                                Jenning H. Jones, in his official
                                                capacity as the District Attorney
                                                General for the Sixteenth Judicial
                                                District, TN and on behalf of all
                                                political subdivisions therein,
                                                including Cannon County, Town of
                                                Auburntown, Town of Woodbury,
                                                Rutherford County, City of
                                                Eaglevill, City of La Vergne, City
                                                of Murfreesboro, Town of Smyrna;

                                                Robert J. Carter, in his official
                                                capacity as the District Attorney
                                                General for the Seventeenth



                                                                             26
       19-23649-rdd   Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit A
                                             Pg 28 of 41


                                Underlying Plaintiff(s)                                      Court /
Type         State                    (Last, First)               Case Name                Case Number
                         Judicial District, TN and on behalf
                         of all political subdivisions therein,
                         including Bedord County, Town of
                         Bell Buckle, Town of Normandy,
                         City of Shelbyville, Town of
                         Wartrace, Lincoln County, City of
                         Ardmore, City of Fayetteville,
                         Town of Petersburg, Marshall
                         County, Town of Chapel Hill,
                         Town of Cornersville, City of
                         Lewisburg, Moore County, City of
                         Lynchburg;

                         Brent A. Cooper, in his official
                         capacity as the District Attorney
                         General for the Twenty-Second
                         Judicial District, TN and on behalf
                         of all political subdivisions therein,
                         including Giles County, City of
                         Elkton, Town of Lynnville, City of
                         Minor Hill, City of Pulaski,
                         Lawrence County, Town of
                         Ethridge, City of Iron City, City of
                         Lawrenceburg, City of Loretto,
                         City of St. Joseph, Maury County,
                         City of Columbia, City of Mount
                         Pleasant, City of Spring Hill,
                         Wayne County, City of Clifton,
                         City of Collinwood, City of
                         Waynesboro;

                         Lisa S. Zavogiannis, in her official
                         capacity as the District Attorney
                         General for the Thirty-First Judicial
                         District, TN and on behalf of all
                         political subdivisions therein,
                         including Van Buren County,
                         Town of Spencer, Warren County,



                                                       27
                           19-23649-rdd   Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                                 Pg 29 of 41


                                                 Underlying Plaintiff(s)                                                              Court /
            Type                  State                (Last, First)                             Case Name                          Case Number
                                             Town of Centertown, City of
                                             McMinnville, Town of Morrison,
                                             Town of Viola;

                                             Baby Doe, by and through his
                                             Mother.
293.   District Attorney    Tennessee        Jared Effler, in his official capacity   Jared Effler, et al. v. Purdue     Eastern Section at Knoxville Court
       General /                             as the District Attorney General for     Pharma L.P., et al.                of Appeals
       Municipality                          the Eigth Judicial District, TN;                                            No. E2018-01994-COA-R3-CV

                                             Charme Allen, in her official
                                             capacity as the District Attorney
                                             General for the Sixth Judicial
                                             District; Dave Clark, in his official
                                             capacity as the District Attorney
                                             General for the Seventh Judicial
                                             District, TN;

                                             Russell Johnson, in his official
                                             capacity as the District Attorney
                                             General for the Ninth Judicial
                                             District, TN;

                                             Stephen Crump, in his official
                                             capacity as the District Attorney
                                             General for the Tenth Judicial
                                             District, TN;

                                             Baby Doe #1;
                                             Baby Doe #2
294.   District Attorney    Tennessee        Barry Staubus, in his official           Barry Staubus, et al. v. Purdue    Cir. Ct. Sullivan Cnty.
       General /                             capacity as the District Attorney        Pharma L.P., et al.                No. C-41916
       Municipality                          General for the Second Judicial
                                             District and on behalf of all
                                             political subdivisions therein;

                                             Tony Clark, in his official capacity
                                             as the District Attorney General for


                                                                           28
                      19-23649-rdd     Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit A
                                                              Pg 30 of 41


                                                Underlying Plaintiff(s)                                                        Court /
            Type               State                  (Last, First)                       Case Name                          Case Number
                                          the First Judicial District and on
                                          behalf of all political subdivisions
                                          therein;

                                          Dan Armstrong, in his official
                                          capacity as the District Attorney
                                          General for the Third Judicial
                                          District and on behalf of all
                                          political subdivisions therein;

                                          Baby Doe, by and through his
                                          Guadian Ad Litem
295.   Municipality    Tennessee          Shelby County, by the Shelby           Shelby County, by the Shelby     Cir. Ct. Shelby Cnty.
                                          Board of Commissioners                 Board of Commissioners v.        No. CT-004500-17
                                                                                 Purdue Pharma L.P., et al.
296.   Municipality    Texas              City of Houston, Texas                 City of Houston, Texas v.        Harris Cnty. Dist. Ct.
                                                                                 Purdue Pharma L.P., et al.       2019-43219
297.   Municipality    Texas              County of Bee                          County of Bee v. Purdue          Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-76897
298.   Municipality    Texas              County of Bexar                        County of Bexar v. Purdue        Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77066
299.   Municipality    Texas              County of Burleson                     County of Burleson v. Purdue     Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77087
300.   Municipality    Texas              County of Burnet                       County of Burnet v. Purdue       Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77090
301.   Municipality    Texas              County of Cameron                      County of Cameron v. Purdue      Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77093
302.   Municipality    Texas              County of Cass                         County of Cass v. Purdue         Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-76905
303.   Municipality    Texas              County of Cooke                        County of Cooke v. Purdue        Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-76907
304.   Municipality    Texas              County of Coryell                      County of Coryell v. Purdue      Coryell Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77097
305.   Municipality    Texas              County of Dallas                       County of Dallas v. Purdue       Harris Cnty. Dist. Ct.
                                                                                 Pharma L.P., et al.              2018-77098
306.   Municipality    Texas              County of Delta                        County of Delta v.               Harris Cnty. Dist. Ct.
                                                                                 AmerisourceBergen Drug Corp.,    2018-77104
                                                                                 et al.


                                                                        29
                      19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit A
                                                             Pg 31 of 41


                                               Underlying Plaintiff(s)                                                  Court /
           Type                State                (Last, First)                  Case Name                         Case Number
307.   Municipality    Texas              County of Dimmit               County of Dimmit v. Purdue       Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76933
308.   Municipality    Texas              County of Ector                County of Ector v. Purdue        Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76934
309.   Municipality    Texas              County of El Paso              County of El Paso v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76970
310.   Municipality    Texas              County of Falls                County of Falls v. Purdue        Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77106
311.   Municipality    Texas              County of Fannin               County of Fannin v. Purdue       Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76974
312.   Municipality    Texas              County of Freestone            County of Freestone v. Purdue    Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76981
313.   Municipality    Texas              County of Grayson              County of Grayson v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-76994
314.   Municipality    Texas              County of Harrison             County of Harrison v. Purdue     Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77108
315.   Municipality    Texas              County of Hidalgo              County of Hidalgo v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77109
316.   Municipality    Texas              County of Hopkins              County of Hopkins v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77111
317.   Municipality    Texas              County of Houston              County of Houston v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77021
318.   Municipality    Texas              Johnson County                 Johnson County v. Purdue         Harris Cnty. Dist. Ct.
                                                                         Pharma, L.P. et al.              2018-87346
319.   Municipality    Texas              County of Kendall              County of Kendall v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77023
320.   Municipality    Texas              County of Kerr                 County of Kerr v. Purdue         Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77114
321.   Municipality    Texas              County of Liberty              County of Liberty v. Purdue      Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77116
322.   Municipality    Texas              County of Limestone            County of Limestone v. Purdue    Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77025
323.   Municipality    Texas              County of Marion               County of Marion v. Purdue       Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77026
324.   Municipality    Texas              County of McMullen             County of McMullen v. Purdue     Harris Cnty. Dist. Ct.
                                                                         Pharma L.P., et al.              2018-77067




                                                                    30
                      19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit A
                                                             Pg 32 of 41


                                               Underlying Plaintiff(s)                                                     Court /
           Type                State                (Last, First)                        Case Name                      Case Number
325.   Municipality    Texas              County of Milam                   County of Milam v. Purdue        Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77141
326.   Municipality    Texas              County of Nacogdoches             County of Nacogdoches v.         Harris Cnty. Dist. Ct.
                                                                            Purdue Pharma L.P., et al.       2018-77027
327.   Municipality    Texas              County of Nueces;                 County of Nueces and Nueces      Harris Cnty. Dist. Ct.
                                          Nueces County Hospital District   County Hospital District v.      2018-77083
                                                                            Purdue Pharma L.P., et al.
328.   Municipality    Texas              County of Orange                  County of Orange v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77036
329.   Municipality    Texas              County of Panola                  County of Panola v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77037
330.   Municipality    Texas              County of Parker                  County of Parker v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77143
331.   Municipality    Texas              County of Potter                  County of Potter v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77039
332.   Municipality    Texas              County of Robertson               County of Robertson v. Purdue    Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77043
333.   Municipality    Texas              County of San Patricio            County of San Patricio v.        Harris Cnty. Dist. Ct.
                                                                            Purdue Pharma L.P., et al.       2018-77075
334.   Municipality    Texas              County of Shelby                  County of Shelby v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77062
335.   Municipality    Texas              County of Travis                  County of Travis v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77144
336.   Municipality    Texas              County of Trinity                 County of Trinity v. Purdue      Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77080
337.   Municipality    Texas              County of Van Zandt               County of Van Zandt v.           Harris Cnty. Dist. Ct.
                                                                            AmerisourceBergen Drug Corp.,    2018-77150
                                                                            et al.
338.   Municipality    Texas              County of Waller                  County of Waller v. Purdue       Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77153
339.   Municipality    Texas              County of Wood                    County of Wood v. Purdue         Harris Cnty. Dist. Ct.
                                                                            Pharma L.P., et al.              2018-77081
340.   Municipality    Utah               Cache County, Utah;               Cache County, Utah; Rich         1st Dist. Ct. Cache Cnty.
                                          Rich County, Utah                 County, Utah v. Purdue Pharma    190100112
                                                                            L.P., et al.
341.   Municipality    Utah               Davis County                      Davis County v. Purdue Pharma    2nd Dist. Ct. Davis Cnty.
                                                                            L.P., et al.                     180700870



                                                                     31
                      19-23649-rdd    Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                             Pg 33 of 41


                                              Underlying Plaintiff(s)                                                          Court /
           Type               State               (Last, First)                         Case Name                          Case Number
342.   Municipality    Utah              Grand County                      Grand County v. Purdue Pharma        7th Jud. Dist. Ct. Grand Cnty.
                                                                           L.P., et al.                         180700040
343.   Municipality    Utah              Iron County                       Iron County v. Purdue Pharma         5th Jud. Dist. Ct. Iron Cnty.
                                                                           L.P., et al.                         180500149
344.   Municipality    Utah              Millard County                    Millard County v. Purdue             4th Jud. Dist. Ct. Millard Cnty.
                                                                           Pharma L.P., et al.                  180700044
345.   Municipality    Utah              San Juan County                   San Juan County v. Purdue            7th Jud. Dist. Ct. Grand Cnty.
                                                                           Pharma L.P., et al.                  180700040
346.   Municipality    Utah              Sanpete County                    Sanpete County v. Purdue             6th Jud. Dist. Ct. Sanpete Cnty.
                                                                           Pharma L.P., et al.                  180600095
347.   Municipality    Utah              Emery County;                     Sevier County, Utah; Juab            6th Jud. Dis. Ct. Sevier Cnty.
                                         Juab County;                      County, Utah; Emery County,          190600050
                                         Piute County                      Utah; Wayne County, Utah; and
                                         Sevier County;                    Piute County, Utah v. Purdue
                                         Wayne County;                     Pharma L.P., et al.
348.   Municipality    Utah              Summit County, Utah               Summit County, Utah v. Purdue        3rd Dist. Ct. Summit Cnty.
                                                                           Pharma L.P., et al.                  180500119
349.   Municipality    Utah              Tooele County, Utah               Tooele County, Utah v. Purdue        3rd Dist. Ct. Tooele Cnty.
                                                                           Pharma L.P., et al.                  180300423
350.   Municipality    Utah              Uintah County, Utah;              Uintah County, Utah; Duscesne        8th Dist. Ct. Uintah Cnty.
                                         Duscesne County, Utah;            County, Utah; Daggett County,        180800056
                                         Daggett County, Utah;             Utah; and Tri-County Health
                                         Tri-County Health Department      Department v. Purdue Pharma
                                                                           L.P., et al.
351.   Municipality    Utah              Wasatch County, Utah              Wasatch County, Utah v.              4th Dist. Ct. Wasatch Cnty.
                                                                           Purdue Pharma L.P., et al.           180500079
352.   Municipality    Utah              Washington County, Utah;          Washington County, Utah; Kane        5th Dist. Ct. Washington Cnty.
                                         Kane County, Utah;                County, Utah; Beaver County,         190500179
                                         Beaver County, Utah;              Utah; Garfield County, Utah v.
                                         Garfield County, Utah             Purdue Pharma L.P., et al.
353.   Municipality    Utah              Weber County, Utah                Weber County, Utah v. Purdue         2nd Dist. Ct. Weber Cnty.
                                                                           Pharma L.P., et al.                  180903087
354.   Municipality    Virginia          City of Martinsville, Virginia    City of Martinsville, Virginia v.    Cir. Ct. Martinsville Cnty.
                                                                           Purdue Pharma L.P., et al.           CL18000240-00
355.   Municipality    Virginia          Dinwiddie County, Virginia        Dinwiddie County, Virginia v.        Cir. Ct. Dinwiddie Cnty.
                                                                           Purdue Pharma L.P., et al.           CL19000317-00




                                                                      32
                      19-23649-rdd     Doc 74-1    Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A
                                                            Pg 34 of 41


                                               Underlying Plaintiff(s)                                                       Court /
           Type                State                 (Last, First)                     Case Name                          Case Number
356.   Municipality    Virginia           The County Board of Arlington      The County Board of Arlington    Cir. Ct. Arlington Cnty.
                                          County, Virginia                   County, Virginia v. Purdue       CL19001081-00
                                                                             Pharma L.P., et al.
357.   Municipality    Virginia           Mecklenburg County                 Mecklenburg County, Virginia     Cir. Ct. Mecklenburg County
                                                                             v. Purdue Pharma L.P., et al.    CL19000558-00
358.   Municipality    West Virginia      Brooke County Commission;          Brooke County Commission,        Cir. Ct. Marshall Cnty.
                                          Hancock County Commission;         Hancock County Commission,       17-C-248H
                                          Harrison County Commission;        Harrison County Commission,      17-C-249H
                                          Lewis County Commission;           Lewis County Commission,         17-C-250H
                                          Marshall County Commission;        Marshall County Commission,      17-C-251H
                                          Ohio County Commission;            Ohio County Commission,          17-C-252H
                                          Tyler County Commission;           Tyler County Commission, and     17-C-253H
                                          Wetzel County Commission           Wetzel County Commission v.      17-C-254H
                                                                             Purdue Pharma L.P., et al.       17-C-255H

                                                                             Consolidated before MLP          Cir. Ct. Kanawha County
                                                                             In re Opioid Litigation          19-C-9000
359.   Municipality    West Virginia      The County Commission of Mason     The County Commission of         Cir. Ct. Marshall County
                                          County;                            Mason County; The County
                                          The County Commission of           Commission of Barbour            19-C-4H
                                          Barbour County;                    County; Mayor Chris Tatum on     19-C-5H
                                          Mayor Chris Tatum on behalf of     behalf of The Village of         19-C-6H
                                          The Village of Barboursville;      Barboursville; The County        19-C-7H
                                          The County Commission of Taylor    Commission of Taylor County;     19-C-8H
                                          County;                            The County Commission of         19-C-9H
                                          The County Commission of           Webster County; and Mayor
                                          Webster County;                    Don E. McCourt, on behalf of
                                          Mayor Don E. McCourt, on behalf    the Town of Addison a/k/a The
                                          of the Town of Addison a/k/a The   Town of Webster Springs v.
                                          Town of Webster Springs            Purdue Pharma L.P., et al.

                                                                             Consolidated before MLP          Cir. Ct. Kanawha County
                                                                             In re Opioid Litigation          19-C-9000




                                                                    33
                      19-23649-rdd     Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                       Exhibit A
                                                             Pg 35 of 41


                                                Underlying Plaintiff(s)                                                           Court /
           Type              State                    (Last, First)                       Case Name                            Case Number
360.   Municipality    West Virginia      Mayor Peggy Knotts Barney, on        Mayor Peggy Knotts Barney, on        Cir. Ct. Marshall Cnty.
                                          behalf of the City of Grafton;       behalf of the City of Grafton,       19-C-151
                                          Mayor Philip Bowers, on behalf of    and Mayor Philip Bowers, on          19-C-152
                                          the City of Philippi                 behalf of the City of Philippi v.
                                                                               Purdue Pharma L.P., et al.

                                                                               Consolidated before MLP              Cir. Ct. Kanawha County
                                                                               In re Opioid Litigation              19-C-9000

361.   Municipality    West Virginia      Monongalia County Commission;        Monongalia County                    Cir. Ct. Marshall Cnty.
                                          Marion County Commission;            Commission; Marion County            18-C-222H
                                          Doddridge County Commission;         Commission; Doddridge County         18-C-233H
                                          Randolph County Commission;          Commission; Randolph County          18-C-234H
                                          and Upshur County Commission         Commission; and Upshur               18-C-235H
                                                                               County Commission v. Purdue          18-C-236H
                                                                               Pharma L.P., et al.

                                                                               Consolidated before MLP              Cir. Ct. Kanawha County
                                                                               In re Opioid Litigation              19-C-9000
362.   Municipality    West Virginia      Roane County Commission;             Roane County Commission;             Cir. Ct. Marshall Cnty.
                                          The City of Spencer;                 The City of Spencer; Jackson         19-C-96H
                                          Jackson County Commission;           County Commission; The City          19-C-108H
                                          The City of Ripley;                  of Ripley; The Town of
                                          The Town of Ravenswood;              Ravenswood; Wood County
                                          Wood County Commission;              Commission; The City of
                                          The City of Williamstown;            Williamstown; Wirt County
                                          Wirt County Commission;              Commission; The Town of
                                          The Town of Elizabeth;               Elizabeth; Pleasants County
                                          Pleasants County Commission;         Commission; City of St. Mary's;
                                          City of St. Mary's; Ritchie County   Ritchie County Commission;
                                          Commission;                          Town of Harrisville v. Mylan
                                          Town of Harrisville                  Pharmaceuticals Inc., et al.

                                                                               Consolidated before MLP              Cir. Ct. Kanawha County
                                                                               In re Opioid Litigation              19-C-9000




                                                                      34
                      19-23649-rdd       Doc 74-1       Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                                 Pg 36 of 41


                                                   Underlying Plaintiff(s)                                                       Court /
           Type            State                       (Last, First)                       Case Name                           Case Number
Local Government (MDL)
363. Municipality      MDL                   Broward County, Florida              Broward County, Florida v.        N.D. Ohio
                                                                                  Purdue Pharma L.P., et al.        1:18-45332
                                                                                                                    Master Case No. 17-md-2804
364.   Municipality     MDL                  Cabell County Commission;            Cabell County Commission and      N.D. Ohio.
                                             City of Huntington, West Virginia    City of Huntington, West          1:17-op-45053 (Cabell)
                                                                                  Virginia v. AmerisourceBergen     1:17-op-45054 (Huntington)
                                                                                  Drug Corp., et al.                Master Case No. 17-md-2804
365.   Municipality     MDL                  City of Chicago                      City of Chicago v. Purdue         N.D. Ohio
                                                                                  Pharma L.P., et al.               1:17-op-45169
                                                                                                                    Master Case No. 17-md-2804
366.   Municipality     MDL                  City of Cleveland                    City of Cleveland v.              N.D. Ohio
                                                                                  AmerisourceBergen Drug Corp.,     1:18-op-45132
                                                                                  et al.                            Master Case No. 17-md-2804
367.   Municipality     MDL                  County of Summit, Ohio;              County of Summit, Ohio, et al.    N.D. Ohio
                                             Summit County Public Health;         v. Purdue Pharma L.P., et al.     1:18-op-45090
                                             The City of Akron;                                                     Master Case No. 17-md-2804
                                             State of Ohio ex rel., Prosecuting
                                             Attorney for Summit County,
                                             Sherri Bevan Walsh;
                                             Director of Law for the City of
                                             Akron, Eve Belfance
368.   Municipality     MDL                  County of Monroe                     County of Monroe v. Purdue        N.D. Ohio
                                                                                  Pharma L.P., et al.               1:18-op-45158
                                                                                                                    Master Case No. 17-md-2804
369.   Municipality     MDL                  The County of Cuyahoga, Ohio;        The County of Cuyahoga, Ohio,     N.D. Ohio
                                             State of Ohio ex rel., Prosecuting   and State of Ohio ex rel.,        1:17-op-45004
                                             Attorney of Cuyahoga County,         Prosecuting Attorney of           Master Case No. 17-md-2804
                                             Michael C. O’Malley                  Cuyahoga County, Michael C.
                                                                                  O’Malley v. Purdue Pharma
                                                                                  L.P., et al.
Local Government (Federal Court Pending Transfer to MDL)
370. Municipality      Alabama               Alexander City, Alabama              Alexander City, Alabama v.        M.D. Ala.
                                                                                  Purdue Pharma L.P., et al.        3:19-cv-00630
371.   Municipality     Alabama              City of Oxford, Alabama              City of Oxford, Alabama v.        N.D. Ala.
                                                                                  Purdue Pharma L.P., et al.        1:19-cv-01401
372.   Municipality     Alabama              Russell County, Alabama              Russell County, Alabama v.        M.D. Ala.
                                                                                  Purdue Pharma L.P., et al.        3:19-cv-00646


                                                                          35
                      19-23649-rdd     Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A
                                                              Pg 37 of 41


                                                Underlying Plaintiff(s)                                                            Court /
           Type                State                  (Last, First)                           Case Name                          Case Number
373.   Municipality    California         City of Santa Ana and the People       City of Santa Ana and the            N.D. Cal.
                                          of the State of California, by and     People of the State of               3:19-cv-02324
                                          through Santa Ana City Attorney        California, by and through Santa
                                          Sonia R. Carvalho                      Ana City Attorney Sonia R.
                                                                                 Carvalho v. Purdue Pharma
                                                                                 L.P., et al.
374.   Municipality    California         City of Fullerton and the People of    City of Fullerton and the People     N.D. Cal.
                                          the State of California by and         of the State of California by and    3:19-cv-02321
                                          through Fullerton City Attorney        through Fullerton City Attorney
                                          Richard D. Jones                       Richard D. Jones v. Purdue
                                                                                 Pharma L.P., et al.
375.   Municipality    California         City of Irvine and the People of the   City of Irvine and the People of     N.D. Cal.
                                          State of California by and through     the State of California by and       3:19-cv-02323
                                          Irvine City Attorney Jeffrey           through Irvine City Attorney
                                          Melching                               Jeffrey Melching v. Purdue
                                                                                 Pharma L.P., et al.
376.   Municipality    California         City of San Clemente and the           City of San Clemente and the         N.D. Cal.
                                          People of the State of California by   People of the State of               4:19-cv-02326
                                          and through San Clemente City          California, by and through San
                                          Attorney Scott C. Smith                Clemente City Attorney Scott C.
                                                                                 Smith v. Purdue Pharma L.P., et
                                                                                 al.
377.   Municipality    California         City of Costa Mesa and the People      City of Costa Mesa and the           N.D. Cal.
                                          of the State of California by and      People of the State of California    4:19-cv-02320
                                          through Costa Mesa City Attorney       by and through Costa Mesa City
                                          Kimberly Hall Barlow                   Attorney Kimberly Hall Barlow
                                                                                 v. Purdue Pharma L.P., et al.
378.   Municipality    California         City of Westminster and the People     City of Westminster and the          N.D. Cal.
                                          of the State of California by and      People of the State of California    3:19-cv-02325
                                          through Westminster City Attorney      by and through Westminster
                                          Richard D. Jones                       City Attorney Richard D. Jones
                                                                                 v. Purdue Pharma L.P., et al.
379.   Municipality    California         County of Alameda and the People       County of Alameda and the            N.D. Cal.
                                          of the State of California by and      People of the State of California    3:19-cv-02307
                                          through County Counsel Donna           by and through County Counsel
                                          Ziegler                                Donna Ziegler v. Purdue
                                                                                 Pharma L.P., et al.




                                                                       36
                        19-23649-rdd       Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                         Exhibit A
                                                                 Pg 38 of 41


                                                    Underlying Plaintiff(s)                                                            Court /
           Type                    State                 (Last, First)                           Case Name                           Case Number
380.   Municipality      Florida              City of Ocala, Florida                City of Ocala, Florida v. Purdue      M.D. Fla.
                                                                                    Pharma L.P., et al.                   5:19-cv-00440
381.   Municipality /    Hawaii               County of Kaua'i, a political         County of Kaua'i, a political         D. Haw.
       Class Action                           subdivision of the State of Hawaii,   subdivision of the State of           1:19-cv-00377
                                              for themselves individually, and on   Hawaii, for themselves
                                              behalf of all similarly situated      individually, and on behalf of all
                                              persons, and on behalf of the         similarly situated persons, and
                                              general public, as a class            on behalf of the general public,
                                                                                    as a class v. CVS Health
                                                                                    Corporation, et al.
382.   Municipality      Maine                City of Rockland, State of Maine      City of Rockland, State of            D. Me.
                                                                                    Maine v. Purdue Pharma L.P., et       2:19-cv-00373
                                                                                    al.
383.   Municipality      Maine                Knox County, State of Maine           Knox County, State of Maine,          D. Me.
                                                                                    individually, and on behalf of all    2:19-cv-00371
                                                                                    others similarly situated v.
                                                                                    Purdue Pharma L.P., et al.
384.   Municipality      Maryland             Howard County                         Howard County, Maryland v.            D. Md.
                                                                                    Purdue Pharma L.P., et al.            1:19-cv-02116
385.   Municipality      Michigan             Charter Township of Harrison          Charter Township of Harrison v.       E.D. Mich.
                                                                                    The Pain Center USA, PLLC, et         2:19-cv-11681
                                                                                    al.
386.   Municipality      Michigan             City of Sterling Heights              City of Sterling Heights v. The       E.D. Mich.
                                                                                    Pain Center USA, PLLC, et al.         2:19-cv-11685
387.   Municipality      Michigan             City of Warren                        City of Warren v. The Pain            E.D. Mich.
                                                                                    Center USA, PLLC, et al.              2:19-cv-11687
388.   Municipality      Minnesota            City of Coon Rapids, Minnesota        City of Coon Rapids, Minnesota        D. Minn.
                                                                                    v. Purdue Pharma L.P., et al.         0:19-cv-02379
389.   Municipality      Missouri             St. Francois County                   St. Francois County v. Dannie         E.D. Mo.
                                                                                    E. Williams, M.D., et al.             4:19-cv-01722
390.   Municipality      Nevada               Clark County                          Clark County v. Purdue Pharma         D. Nev.
                                                                                    L.P., et al.                          2:19-cv-01616
391.   Municipality      New Jersey           County of Burlington, NJ              County of Burlington, NJ v.           D. N.J.
                                                                                    Purdue Pharma L.P., et al.            1:19-cv-13684
392.   Municipality      New Jersey           Township of Brick                     Township of Brick v. Purdue           D. N.J.
                                                                                    Pharma Inc., et al.                   3:19-cv-17998
393.   Municipality      New York             City of Amsterdam                     City of Amsterdam v. Purdue           N.D.N.Y.
                                                                                    Pharma L.P.                           1:19-cv-00896


                                                                          37
                        19-23649-rdd   Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A
                                                             Pg 39 of 41


                                                Underlying Plaintiff(s)                                                         Court /
           Type                State                 (Last, First)                     Case Name                              Case Number
394.   Municipality      New York         City of Auburn                     City of Auburn v. Purdue              W.D.N.Y.
                                                                             Pharma L.P., et al.                   6:19-cv-06490
395.   Municipality      New York         City of Ogdensburg                 The City of Ogdensburg v.             N.D.N.Y
                                                                             Purdue Pharma L.P., et al.            8:19-cv-00782
396.   Municipality /    New York         City of Poughkeepsie               The City of Poughkeepsie,             S.D.N.Y.
       Class Action                                                          individually, and on behalf of all    7:19-cv-06800
                                                                             others similarly situated v.
                                                                             Purdue Pharma L.P.
397.   Municipality      New York         City of Rochester                  City of Rochester v. Purdue           E.D.N.Y.
                                                                             Pharma L.P., et al.                   2:18-cv-03800
398.   Municipality      New York         City of Saratoga Springs           The City of Saratoga Springs v.       N.D.N.Y.
                                                                             Purdue Pharma L.P., et al.            1:19-cv-00789
399.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       E.D. Okla.
                                          Atoka County                       Commissioners of Atoka                6:19-cv-00279
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
400.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       W.D. Okla.
                                          Caddo County                       Commissioners of Caddo                5:19-cv-00710
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
401.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       W.D. Okla.
                                          Cimarron County                    Commissioners of Cimarron             5:19-cv-00776
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
402.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       W.D. Okla.
                                          Grady County                       Commissioners of Grady                5:19-cv-00703
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
403.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       E.D. Okla.
                                          Haskell County                     Commissioners of Haskell              6:19-cv-00280
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
404.   Municipality      Oklahoma         Board of County Commissioners of   Board of County                       W.D. Okla.
                                          Jefferson County                   Commissioners of Jefferson            5:19-cv-00721
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.




                                                                     38
                      19-23649-rdd    Doc 74-1     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A
                                                            Pg 40 of 41


                                              Underlying Plaintiff(s)                                                       Court /
           Type              State                 (Last, First)                         Case Name                        Case Number
405.   Municipality    Oklahoma          Board of County Commissioners of   Board of County                    E.D. Okla.
                                         Latimer County                     Commissioners of Latimer           6:19-cv-00282
                                                                            County v. Purdue Pharma L.P.,
                                                                            et al.
406.   Municipality    Oklahoma          Board of County Commissioners of   Board of County                    E.D. Okla.
                                         Okfuskee County                    Commissioners of Okfuskee          6:19-cv-00300
                                                                            County v. Purdue Pharma L.P.,
                                                                            et al.
407.   Municipality    Oklahoma          City of Anadarko                   City of Anadarko v. Purdue         W.D. Okla.
                                                                            Pharma L.P., et al.                5:19-cv-00815
408.   Municipality    Oklahoma          City of Bethany                    City of Bethany v. Purdue          W.D. Okla.
                                                                            Pharma L.P., et al.                5:19-cv-00804
409.   Municipality    Oklahoma          City of Fort Cobb                  City of Fort Cobb v. Purdue        W.D. Okla.
                                                                            Pharma L.P., et al.                5:19-cv-00816
410.   Municipality    Oklahoma          City of Jenks                      City of Jenks v. Purdue Pharma     N.D. Okla.
                                                                            L.P., et al.                       4:19-cv-00380
411.   Municipality    Oklahoma          City of Seminole                   City of Seminole v. Purdue         E.D. Okla.
                                                                            Pharma L.P., et al.                6:19-cv-00291
412.   Municipality    Oklahoma          City of Shawnee                    City of Shawnee v. Purdue          W.D. Okla.
                                                                            Pharma L.P., et al.                5:19-cv-00711
413.   Municipality    Pennsylvania      City of Allentown, Pennsylvania    City of Allentown, Pennsylvania    E.D. Pa.
                                                                            v. AmerisourceBergen Drug          5:19-cv-03884
                                                                            Corp., et al.
414.   Municipality    Texas             County of Duval                    County of Duval v. Purdue          S.D. Tex.
                                                                            Pharma L.P., et al.                4:19-cv-02504
415.   Municipality    Texas             Ellis County                       Ellis County v. Purdue Pharma      S.D Tex.
                                                                            L.P., et al.                       4:19-cv-02256
416.   Municipality    Texas             County of Jim Hogg                 County of Jim Hogg v. Purdue       S.D. Tex.
                                                                            Pharma L.P., et al.                4:19-cv-02816
417.   Municipality    Texas             County of Kleberg                  County of Kleberg v. Purdue        S.D. Tex.
                                                                            Pharma L.P., et al.                4:19-cv-02815
418.   Municipality    Texas             Rockwall County                    Rockwall County v. Purdue          S.D. Tex.
                                                                            Pharma L.P., et al.                4:19-cv-02181
419.   Municipality    Texas             County of Williamson               County of Williamson v. Purdue     S.D. Tex.
                                                                            Pharma L.P., et al.                4:19-cv-03299
420.   Municipality    Utah              Salt Lake County                   Salt Lake County v. Purdue         D. Utah
                                                                            Pharma L.P., et al.                2:19-cv-00626



                                                                    39
                      19-23649-rdd       Doc 74-1      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit A
                                                                Pg 41 of 41


                                                  Underlying Plaintiff(s)                                                        Court /
           Type                 State                   (Last, First)                      Case Name                           Case Number
421.   Municipality     Virginia             Charlotte County                   Charlotte County, Virginia v.       W.D. Va.
                                                                                Purdue Pharma L.P., et al.          4:19-cv-00029
422.   Municipality     Virginia             City of Emporia                    City of Emporia, Virginia v.        E.D. Va.
                                                                                Purdue Pharma L.P., et al.          3:19-cv-00513
423.   Municipality     Virginia             City of Fredericksburg             City of Fredericksburg, Virginia    E.D. Va.
                                                                                v. Purdue Pharma L.P., et al.       3:19-cv-00457
424.   Municipality     Virginia             City of Portsmouth                 City of Portsmouth v.               E.D. Va.
                                                                                McKesson Corporation, et al.        2:19-cv-00331
425.   Municipality     Virginia             City of Radford                    City of Radford v. Purdue           W.D. Va.
                                                                                Pharma L.P., et al.                 7:19-cv-00525
426.   Municipality     Virginia             City of Waynesboro                 The City of Waynesboro,             W.D. Va.
                                                                                Virginia v. Purdue Pharma L.P.,     5:19-cv-00058
                                                                                et al.
427.   Municipality     Virginia             Culpeper County                    Culpeper County, Virginia v.        W.D. Va.
                                                                                Purdue Pharma L.P., et al.          3:19-cv-00037
428.   Municipality     Virginia             Cumberland County                  Cumberland County, Virginia v.      W.D. Va.
                                                                                Purdue Pharma L.P., et al.          6:19-cv-00054
429.   Municipality     Virginia             Greensville County                 Greensville County, Virginia v.     E.D. Va.
                                                                                Purdue Pharma L.P., et al.          3:19-cv-00459
430.   Municipality     Virginia             Loudoun County                     Loudoun County, Virginia v.         E.D. Va.
                                                                                Purdue Pharma L.P., et al.          1:19-cv-00778
431.   Municipality     Virginia             Patrick County                     Patrick County, Virginia v.         W.D. Va.
                                                                                Purdue Pharma L.P., et al.          4:19-cv-00032
432.   Municipality     Virginia             Prince George County               Prince George County, Virginia      E.D. Va.
                                                                                v. Purdue Pharma L.P., et al.       3:19-cv-00458
433.   Municipality     Virginia             Shenandoah County                  Shenandoah County, Virginia v.      W.D. Va.
                                                                                Purdue Pharma L.P., et al.          5:19-cv-00056
434.   Municipality     Virginia             Wise County Board of Supervisors   Wise County Board of                W.D. Va.
                                                                                Supervisors v.                      2:19-cv-00039
                                                                                AmerisourceBergen Drug
                                                                                Corporation, et al.
Tribal (Federal Court Pending Transfer to MDL)
435. Tribal              Oklahoma             The Osage Nation                  The Osage Nation v. Purdue          N.D. Okla.
                                                                                Pharma L.P., et al.                 4:19-cv-00485




                                                                       40
